  ALLEN STORAGE & MOVING CO
. 342 NLRB No. 44 
501
Allen Storage and Moving Company, Inc. 
and Local 
332, International Brotherhood of Teamsters, 
AFLŒCIO.  
Cases 7ŒCAŒ44395 and 7ŒCAŒ44993 
July 16, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On February 14, 2003, Administrative Law Judge Paul 
Bogas issued the attached 
decision.  The Respondent 
filed exceptions and a supporting brief, and the General 

Counsel filed an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions
1 and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions as 
modified and to adopt the recommended Order as modi-
fied and set forth in full below. 
For the reasons stated in th
e judge™s decision, we agree 
that the Respondent violated Section 8(a)(5) and (1) by 
unilaterally canceling whole life insurance policies that 

the Respondent maintained for unit employees,
2 and that 
the Respondent violated Section 8(a)(1) by threatening to 
discharge employees if they did not comply with the 

terms of the Respondent™s March 2002 recall notifica-
tion.  For the reasons set forth in section 1 below, we also 
agree with the judg
e™s finding that 
the Respondent vio-
lated Section 8(a)(3) and (1) by locking out employees in 
September 2001 and March 2002.  
We do not agree, however, with the judge™s finding 
that the Respondent violated the Act by failing to provide 
certain information to the Union. As we explain in sec-
tion 2 below, we find that the Respondent met its burden 
of showing that the information the Union requested was 
confidential and that the Respondent offered a reasonable 

alternative to the Union to obtain the information it 
                                                          
 1 The General Counsel in his answering brief and the Charging Party 
in a separate motion, urge the Boar
d to reject the Respondent™s excep-
tions on the ground that they do not conform to the requirements of 
Sec. 102.46(b)(1) of the Board™s Rules and Regulations.  We find, 
however, that the pro se exceptions, which were filed by the Respon-

dent™s president, substantially comp
ly with the requirements of Sec. 
102.46(b)(1).  Accordingly, we shall consider them on their merits. 
Submissions from both the Respondent and the Charging Party indi-
cate that the Respondent may have c
eased operations. The effect of the 
alleged cessation of operations on the remedy in this case is a matter 
best left to the compliance 
stage of this proceeding.  
2 The judge correctly provided the standard remedy for this unfair 
labor practice, i.e., the Respondent sh
all restore all the individual whole 
life policies that it unlawfully cancel
ed and make employees whole for 
their losses.  Any issue concerning 
the feasibility of restoring the can-
celed policies may be resolved at th
e compliance stage of this proceed-
ing.   
sought, which the Union rejected without discussion or 
explanation.  The Respondent, therefore, was not obli-
gated to provide the requested information to the Union. 
1.  The judge found that the Respondent locked out its 
employees in violation of Section 8(a)(3) and (1) for pe-
riods in September 2001 and March 2002.  In adopting 
this finding, we particularly agree with the judge that the 

Respondent™s discriminatory motivation for the lockouts 
is demonstrated by the manner in which it implemented 
them.
3  Thus, the Respondent, without explanation or 
justification, allowed Steven Jennings, the only unit em-
ployee who had not participated in the strike, to continue 
working during both periods of the lockouts, while it 
barred each former striker fr
om work.  Such disparate 
treatment of former strikers is, as the judge found, evi-

dence of discriminatory motive in the circumstances of 
this case.
4  See 
McGwier Co., 
204 NLRB 492, 496 
(1973); 
O™Daniel Oldsmobile, 
179 NLRB 398, 401 
(1969). 
We further agree with the judg
e that for a lockout to be 
permissible under 
American Ship Building Co. v. NLRB
, 380 U.S. 300, 318 (1965), it must be for the ﬁsole pur-
pose of bringing economic pressure to bear in support of 
[the employer™s] legitimate bargaining position.ﬂ  Here, 

the Respondent™s lockouts were
 in support, at least in 
part, of a bargaining proposal to ﬁprovide each employee 
with a $30,000.00 group term life insurance planﬂ ﬁin 

lieu of the current death benefit.ﬂ  While this proposal on 
its face might have been legitimate, it was advanced in 
the face of the Respondent™s 
unlawful termination of the 
employees™ current death benefitŠan unfair labor prac-
tice, which was unremedied at the time of the lockouts.  
The Respondent™s proposal would, therefore, have re-
quired the employees to acce
pt the Respondent™s unlaw-
ful conduct in order to end the lockouts.  In this context, 

the Respondent™s lockouts cannot be found lawful under 
American Ship Building Co.
5  2.  The judge found that 
the Respondent violated Sec-
tion 8(a)(5) of the Act by refusing to provide the Union 
                                                          
 3 Members Schaumber and Walsh also rely on the facts that the Re-
spondent required unit employees to turn in their company-issued credit 
cards, pagers, and security/access car
ds and did not pay employees who 
were recalled for the entire March 
22, 2002 orientation meeting or for 
the Good Friday holiday, although the Respondent paid replacement 
employees for the holiday.   
4 In finding that there was a disc
riminatory motive 
for the lockouts, 
Chairman Battista and Member Schaumber do not rely on the state-
ments of the Respondent™s president, David Jackson, that he had ﬁhard 
feelingsﬂ about the employees™ strike a
nd that he would ﬁbeat this,ﬂ i.e., 
the strike, as he had beaten cancer.   
5 See 
Teamsters Local 639 v. NLRB
, 924 F.2d 1078, 1085 (D.C. Cir. 
1991) (employers violated Sec. 8(a)(3) by locking out employees in an 

attempt to coerce the union to accept the unlawfully implemented final 
offer).   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  502 
with information concerning the names of the Respon-
dent™s customers because the information was relevant to 
the Union™s statutory duties and the Respondent had not 
shown that it had a ﬁlegitimate and substantial confiden-

tiality interest that outweighs the Union™s need for the 
requested information.ﬂ  The 
judge further found that the 
Respondent had not sought an accommodation with the 

Union on the requested information.  We disagree. 
The pertinent facts show that the Union engaged in a 
5-week strike against the Respondent, during which the 

Union picketed a number of the Respondent™s locations, 
contacted several of the Respondent™s customers, and 
appeared at the Respondent™s jobsites.  On September 17, 
2001,
6 the Union made an unconditional offer to return to 
work on behalf of the striking employees.  The Respon-

dent accepted the offer with th
e caveat that there was not 
enough work available for all striking employees to re-
turn to work immediately.  
The Respondent asserted that 
some employees could return on September 24.  On Sep-
tember 21, however, the Respondent decided to lock out 
the striking employees.  
On September 25, the Union asked the Respondent for 
ﬁinformation . . . for all work performed [by the Respon-
dent] . . . from September 17, 2001 forward.ﬂ  The re-

quest was for estimate sheets,
 local work order invoices, 
intrastate and interstate bills of lading, and records of 
work referred to the Respondent by other moving com-

panies. The Union asserted th
at it needed the information 
to evaluate the Respondent™s claim concerning the di-
minished availability of work.  
In a letter dated October 1, 2001, the Respondent re-
fused to provide the information, noting that it was 
ﬁhighly confidential, propri
etary business information 
concerning [the Respondent™s] customer base.ﬂ In the 
same letter, the Respondent offered ﬁto permit a post-

strike review of the company financials,ﬂ which should 
show ﬁthat the company™s financial picture has deterio-
rated even further as a result of the strike, therefore, pro-

viding further justification for its change in bargaining 
position.ﬂ  
In its October 11 response, the Union stated that it 
would use the requested information to evaluate only the 
Respondent™s claim concerning work availability and 
that it had ﬁno intention of using that information for any 

other purpose.ﬂ  The Union repeated this promise at the 
parties™ October 30 negotiating session.  The Union, 
without discussion or expl
anation, did not accept the 
Respondent™s offer to review the company™s financial 
records.  The Respondent did not release the requested 
information. 
                                                          
 6 All subsequent dates are in 
2001 unless indicated otherwise. 
Between November 13 a
nd December 1, the Union 
sent letters to approximately 20 customers of the Re-
spondent stating that the Re
spondent ﬁhad bargained in 
bad faith for a new contract and locked out all of its Un-

ion employees.ﬂ  The Union requested that the letters™ 
recipients ﬁremain 
neutral
 during this dispute by sus-
pending any business with [the Respondent] until it ends 

its unlawful lockout of [Union] employees.ﬂ (Emphasis 
in original.)  The Union furthe
r stated that if the recipient 
of the letter ﬁchoose[es] to support [the Respondent] dur-

ing this dispute, the [Union] will have no choice except 
to target your organization for boycott actions.ﬂ
7  The relevant principles are as follows.  An employer 
has a statutory obligation to provide a union, upon re-
quest, with information which is relevant and necessary 

to the union for the proper performance of its duties as a 
collective-bargaining representative. 
Norris Sucker Rods
, 340 NLRB 195, 197  (2003), citing 
NLRB v. Acme Indus-trial Co
., 385 U.S. 432 (1967), and 
Detroit Edison Co. v. 
NLRB, 440 U.S. 301 (1979).  Even assuming that the 
requested information is relevant, an employer may have 

a valid reason for not furnishing the information.  The 
Supreme Court in
 Detroit Edison
, supra, found that, in 
certain situations, a substantial claim of confidentiality 

may justify a refusal to provide relevant information.  
The Board has held: 
 [I]n dealing with union requests for relevant but assert-

edly confidential information, we are required to bal-
ance a union™s need for such information against any 

ﬁlegitimate and substantialﬂ confidentiality interests es-
tablished by the employer, accommodating the parties™ 
respective interests insofar as feasible in determining 
the employer™s duty to supply the information. 
 Minnesota Mining
 & Mfg. Co., 
261 NLRB 27, 30 (1982), 
enfd. sub nom. 
Oil Chemical & Atomic Workers Local 
6418, v. NLRB,
 711 F.2d 348 (D.C. Cir. 1983).  See also 
Good Life Beverage Co
., 312 NLRB 1060, 1061 (1993).  
The Board has further held that ﬁwhen a union is entitled to 
information concerning which an employer can legitimately 

claim a partial confidentiality interest, the employer must 
bargain toward an accommodation between the union™s 
information needs and the employer™s justified interests.ﬂ 
                                                          
 7 During the same time period, the 
Union handbilled students at a lo-
cal community college which was a customer of the Respondent.  The 

Union™s handbill stated that it had as
ked the college ﬁto suspend doing 
business with [the Respondent] until
 [the Respondent] ends its anti-
union lockout.ﬂ  The handbill further asked the students to support its 

dispute with the Respondent by asking the college administration to 
stop doing business with the Respondent. 
  ALLEN STORAGE 
& MOVING CO
.  503
Pennsylvania Power & Light Co
., 301 NLRB 1104, 1105Œ
1106 (1991).
8 For the purposes of this decision, we will assume, 
without deciding, that the information the Union re-

quested was relevant and necessary to the Union for the 
proper performance of its
 duties as the collective-
bargaining representative.  The Respondent declined to 

provide the information, asserting that it was highly con-
fidential because it included the names of existing and 
potential customers.  We find that the Respondent estab-

lished that its claim of confidentiality was legitimate and 
substantial.  
Gregory Tuscher, a member of the Respondent™s man-
agement team responsible for labor relations, testified 
that he was concerned about the possible misuse of the 

information the Union requested and that it might ﬁbe 
used to continue picketing us where we were doing our 
jobs.ﬂ  Tuscher™s concerns were based on activities the 

Union engaged in during the strike, which included not 
only picketing at various of the Respondent™s locations, 
but also included contacting several clients and showing 

up at jobsites. Subsequent events, of course, confirm the 
legitimacy of the Respondent™s concerns, because the 
Union, despite its promise not to do so and even without 
                                                          
 8 Member Walsh agrees with this st
atement of the law.  However, he 
disagrees with the majority™s applicati
on of law to the facts in this case.  
For the reasons stated by the judge, Member Walsh finds that the Re-
spondent violated Sec. 8(a)(5) of th
e Act by refusing to provide the 
Union with the requested information. 
First, the judge properly found that
 the requested information was 
relevant to the Union™s statutory dut
ies because, inter alia, the credited 
testimony showed that the information was necessary to assess the 
Respondent™s claim that there was 
not enough work available for all 
striking employees to return. 
Second, the judge correctly found that the Respondent did not show 
that it had a legitimate and substa
ntial confidentiality interest. The 
Respondent contended that it feared the Union would use the informa-

tion to urge potential customers to boycott the Respondent.  However, 
the Union met that concern by pledging that it would not use the infor-
mation for any other purpose than to 
determine availability of work for 
returning strikers.  That the Union began contacting the Respondent™s 
customers some 2 months 
after the Respondent refused to provide the 
information does not establish the Respondent™s case.  As the judge 

emphasized, there is no evidence that the Respondent knew the Union 
had such plans when it denied the request for information.  Nor was 
there evidence that the Union in
tended to violate its pledge. 
Finally, even assuming that the Respondent had established a legiti-
mate and substantial confidentiality
 claim, the judge properly found 
that the Respondent did not attempt to negotiate with the Union to 
provide the information in a manner that would meet the Union™s needs 

without compromising the Respondent™s confidentiality concerns.  The 
majority thinks otherwise because 
the Respondent offered to allow the 
Union to conduct ﬁa review of the co
mpany financials.ﬂ  However, as 
the judge found, the Respondent ﬁdid 
not suggest that this would substi-
tute for the information sought by the Union about upcoming work, but 
rather that it would support the Respondent™s position that the com-

pany™s regressive proposals were jus
tified by the deterioration of its 
business.ﬂ 
getting the information from the Respondent, contacted 
at least 20 of the Respondent™s customers to urge those 
customers not to do any busi
ness with the Respondent.  
The Union threatened to ﬁtar
getﬂ these neutrals with 
ﬁboycott actions.ﬂ  We recognize that, at the time of the 
original refusal to give information, the Union had not 
yet threatened neutrals.  Furthe
r, as to the threat to neu-
trals, although it had not yet occurred, the Respondent™s 
fears were prescient.
  Shortly after the refusal, the Union 
threatened the neutrals.  Finally, quite apart from the 

threat, the Respondent had a legitimate interest in pro-
tecting proprietary informat
ion concerning its custom-
ers.9  On these facts, we find that the Respondent has 
timely raised and established a legitimate confidentiality 
concern about the release of 
its customers™ names to the 
Union.
10 We further find that the Respondent fulfilled its obli-
gation to bargain towards an accommodation between 

the Union™s need for the information and the Respon-
dent™s confidentiality concerns.  
Pennsylvania Power & 
Light Co
., supra, 301 NLRB at 1105Œ1106.  The Re-
spondent sought to accommodate the Union™s need for 
information about the amount of work available by offer-
ing the Union the opportunity to examine the Respon-

dent™s books.  In a letter to Union Business Agent Rod-
ney Eaton dated October 1, the Respondent stated:  ﬁThe 
union was provided the opportunity to review the com-

pany™s finances prior to the strike.  Please consider this 
correspondence as the compan
y™s offer to permit a post-
strike review of company financials. . . .  I am confident 

that you will find that the company™s financial picture 
has deteriorated even further as a result of the strike . . .ﬂ 
The Union, without discussion or explanation, did not 
accept the Respondent™s offer,
 even though the ﬁfinan-
cialsﬂ could have given the Union the information it said 

it needed.  Indeed, at the hear
ing, Eaton admitted that he 
had no reason for not accepting the Respondent™s offer to 
review its financial statements. 
                                                          
 9 Chairman Battista also notes that, 
to the extent that the information 
was said to be relevant to the loc
kout, the need for the information has 
been mooted, as a practical matter, 
by the instant decision, which finds 
the lockout to be unlawful.   
10 Compare with 
Custom Excavating, Inc
., 228 NLRB 285, 287Œ288 
(1977), enfd. as modified in other respects 575 F.2d 102 (7th Cir. 
1978), where the respondent™s claim that the union would subject its 

customers to harassment and lose business was found to be speculative 
because the union™s business represen
tative testified that the union had 
not contacted any of the responde
nt™s customers.  Compare also 
Island 
Creek Coal Co.,
 289 NLRB 851 fn. 1 (1988), enfd. 879 F.2d 939 (D.C. 
Cir. 1989).  (Absent proof that the Union was unreliable in respecting 
confidentiality agreements, the Respondent™s failure to test its willing-

ness to treat the information confid
entially weighs heavily against its 
defense.)  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  504 
In conclusion, we find that the Respondent has estab-
lished its confidentiality claim and has met its duty to 
bargain towards an accommodation with the Union.  We 
therefore conclude that the Respondent did not violate 

Section 8(a)(5) of the Act by not providing the Union 
with the information it requested. 
ORDER The National Labor Relations Board orders that the 
Respondent, Allen Storage and Moving Company, Inc., 
Flint, Michigan, its officers, agents, successors, and as-

signs, shall 
1.  Cease and desist from 
(a) Refusing to bargain with the Union as the duly des-
ignated representative of its employees in the appropriate 
bargaining unit by making certain unilateral changes in 

terms and conditions of employment. 
(b) Discriminating in regard to hire, tenure, or terms or 
conditions of employment of its employees by locking 

out employees because they ha
ve engaged in protected or 
union activity, and in order to discourage such activities. 
(c) Interfering with, restraining, or coercing employees 
in the exercise of their Sec
tion 7 rights by threatening to 
terminate employees who do not appear in response to an 
unreasonably short deadlin
e in a recall notice. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Restore all the individual whole life insurance poli-
cies that it unilaterally canceled in March 2000 and make 
employees and/or their estates whole for all losses suf-
fered as a result of the unlawful cancellation of those 
policies. 
(b) Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit em-
ployees, notify and, on request, bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
employees in the following bargaining unit: 
All full-time and regular part
-time drivers, helper driv-
ers, helpers, and warehousemen employed by the Re-

spondent at its Flint, Michigan, facility; but excluding 
all other employees, office clerical employees, guards 
and supervisors as defined in the Act. 
(c) Within 14 days from the date of this Order, offer all 
locked out employees full reinstatement to their former 
jobs, or if those jobs no longer exist, to substantially 

equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed. 
(d) Make all locked out employees whole for any loss 
of earnings and other benefits suffered as a result of the 
discrimination against them, in the manner set forth in 
the remedy section of the decision. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 

under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its Flint, Michigan, facility, copies of the attached notice 
marked ﬁAppendix.ﬂ
11  Copies of the notice, on forms 
provided by the Regional Director for Region 7, after 

being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 

all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 

Respondent at any time
 since March 2001. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
                                                          
 11 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  ALLEN STORAGE 
& MOVING CO
.  505
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 refuse to bargain with the Union as the 
duly designated representative of our employees by uni-

laterally changing terms and conditions of employment. 
WE WILL NOT
 discriminate against you by locking out 
employees because they have engaged in protected or 

union activity or in order to discourage such activities. 
WE WILL NOT
 interfere with, restrain, or coerce you in 
the exercise of your Sectio
n 7 rights by threatening to 
terminate employees who do not appear in response to an 
unreasonably short deadlin
e in a recall notice. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL
 restore all the individual whole life insurance 
policies that we unlawfully canceled in March 2000 and 
WE WILL
 make employees and/or their estates whole for 
all losses suffered as a result of the unlawful cancellation 
of those policies. 
WE WILL, before implementing any changes in your 
wages, hours, or other terms and conditions of employ-
ment, notify and, on request, bargain with the Union as 
the exclusive collective-barg
aining representative of our 
employees in the following bargaining unit: 
All full-time and regular part
-time drivers, helper driv-
ers, helpers, and warehousemen employed by us at our 

Flint, Michigan, facility; but excluding all other em-
ployees, office clerical employees, guards and supervi-
sors as defined in the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer all locked out employees full reinstatement 

to their former jobs or, if those jobs no longer exist, to 
substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges previously 

enjoyed. 
WE WILL
 make all locked out employees whole for any 
loss of earnings and other benefits resulting from their 

lockout, less any net interim earnings, plus interest. 
ALLEN STORAGE AND 
MOVING 
COMPANY
, INC.  Amy J. Roemer, Esq., 
for the General Counsel.
 David John Masud, Esq. (Masud, Patterson & Shutter), 
Saginaw, Michigan, for the Respondent. 
Samuel C. McKnight, Esq. (Kli
mist, McKnight, Sale, McClow 
& Canzano
), of Southfield, Michigan, for the Charging 
Party. 
DECISION STATEMENT OF THE 
CASE PAUL BOGAS, Administrative Law Judge. This case was tried 
in Flint, Michigan, on Augus
t 6Œ8, and September 23Œ26, 2002. Local 332, International Brothe
rhood of Teamsters, AFLŒCIO 
(the Union) filed the original
 charges on September 25, 2001, 
and April 4, 2002, and the amended charges on November 30, 
2001, and May 8, 2002. The Regiona
l Director for Region 7 of 
the National Labor Relations Bo
ard (the Board) issued the 
original complaint on December 27, 2001, and the consolidated 
complaint (the complaint) on June 28, 2002. The complaint 
alleges that Allen Storage and 
Moving Company, Inc. (the Re-
spondent) violated Section 8(a)(1) and (3) of the National La-
bor Relations Act (the Act) by 
locking out former strikers who 
made an unconditional offer to return to work. The complaint 
also alleges that the Respondent
 violated Section 8(a)(1) by 
threatening the locked out workers with termination if they 
failed to return to work at the specific date and time the Re-
spondent set. In addition, the complaint alleges that the Re-
spondent failed and refused to 
bargain collectively with the 
Union in violation of Section 8(a)(1) and (5) of the Act by uni-
laterally terminating the individu
al whole life in
surance policies that it previously maintained for employees, and by refusing to 
supply information requested by
 the Union. The Respondent 
filed a timely answer in which it 
denied all the substantive alle-
gations in the complaint. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the parties, I make the following findings of fact and conclu-
sions of law.
1  FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a corporation w
ith an office and place of 
business in Flint, Michigan, is engaged in the storage and the 
intrastate and interstate trans
portation of goods and materials. 
In conducting these operations, 
the Respondent annually trans-
ports goods in excess of $50,000 di
rectly to customers outside 
the State of Michigan from facilities within the State of Michi-
gan. I find that the Respondent is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act and that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background The Respondent is a moving and storage company based in 
Flint, Michigan, that performs local and long-distance work.
2                                                           
 1 The General Counsel™s unopposed motion to correct the transcript, 
which was included in its brief, is granted. See GC Br. at fn. 2. 
2 The collective-bargaining agreemen
t (CBA or Agreement) between 
the Respondent and the Union defines ﬁlocalﬂ work as that performed 
entirely within a 75-mile radius of th
e center of the city of Flint. ﬁLong 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  506 
Before 2001, the Respondent work
ed primarily for commercial 
clients, with services for a single customerŠGeneral MotorsŠ
accounting for approximately 65 
percent of its business. Gen-
eral Motors stopped using the Re
spondent for these services as 
of January 1, 2001, and since 
then most of the Respondent™s 
work has been moving and storing household goods for non-
commercial customers. David 
Jackson is the Respondent™s 
owner and has been its president since 1984. Gregory Tuscher, 
the Respondent™s controller, was 
responsible for the day-to-day 
operations of the company when the violations are alleged to 
have occurred. 
The Respondent and the Union have had a collective-
bargaining relationship for over 20 years. As of May 2001, 
there were approximately 26 persons in the bargaining unit, 
which includes drivers, helper drivers,
3 helpers, and warehouse 
workers. The Respondent pays bargaining unit employees an 
hourly wage. Some of the Respondent™s work is performed by a 
small number of ﬁowner-operato
rsﬂ who generally use their 
own trucks and hire their own helpers. Unlike the bargaining 
unit employees, the owner-operato
rs are compensated based on 
a percentage of the revenue from the particular job, regardless 
of how long the job takes. The owner-operators are not repre-
sented by a union. 
The most recent collective-bargaining agreement (Agree-
ment or CBA) between the parties was effective from July 1, 
1997, to June 30, 2001. The parties held a total of 16 bargaining 
sessions between the first meeting for a successor agreement, 
on May 24, 2001, and the last such
 meeting, on November 20, 
2001. The Union™s bargaining team
 consisted of Rodney Eaton 
(the Union™s secretary-treasurer,
 principal officer, and business 
agent), Richard Sheremet (a he
lper with the Respondent), Don 
Wilcox (a warehouse worker with 
the Respondent), and, as of 
September 25, 2001, Samuel 
McKnight (legal counsel).
4 The 
Union also included Roger McCl
ow on its bargaining team at 
four of the meetings, because 
of McClow™s knowledge regard-
ing pension plans. The Respondent
™s bargaining team consisted 
of, Norman Freeman (vice pres
ident), John Gilligan (sales 
manager), David Mas
ud (legal counsel),
5 Laury Oslun (opera-
tions manager), and Tuscher. A fe
deral mediator participated in 
six bargaining sessions held from July 31, to November 20, 
2001. A successor agreement had not been reached as of the 
time of trial. 
B. The Canceled Whole Life Insurance Policies 
Starting in about 1988 the Respondent had a practice of ob-
taining whole life policies for unit employees.
6 The policies 
                                                                                            
 distanceﬂ work is described in the 
Agreement as jobs originating at, 
and/or destined for, locations
 outside that 75-mile radius. 
3 To qualify as a driver, the empl
oyee must be certified by Allied 
Van Lines, with which th
e Respondent is affiliate
d. Drivers with this 
certification are authorized to driv
e for the Respondent both in Michi-
gan and out-of-state. Helper drivers ar
e also authorized to drive for the 
Respondent, but only within Michigan. 
4 McKnight also represents 
the Union in this litigation. 5 Masud also represents the Respondent in this litigation. 
6 Until 1994, some or all of the whole life policies were with Con-
federation Life. In 1994, the Respondent terminated the Confederation 

Life policies and purchas
ed substitute whole life policies with another 
insurance company. The 
record does not show whether the Union was 
named the individual employee as the insured, but any costs 
associated with the plans were 
paid entirely by the Respondent. 
Each of the policies started with a death benefit of $70,000, but 
over time, the amount of the deat
h benefit for an individual™s 
policy increased. For example, the whole life policy for em-
ployee Sheremet attained a deat
h benefit of $84,963.49, and the 
policy for employee Joseph Staub 
attained a death benefit of 
$84,608.63. The whole life polic
ies were also ﬁportable,ﬂ 
meaning that when an employee stopped working for the Re-
spondent, he or she could retain
 the policy by paying the cash 
value of the policy back to the pension fund and taking over 
responsibility for ongoing premiums, if any. Depending on the 
age of the employee and the number of years the particular 
employee™s policy had to accumula
te cash value, those policies 
could provide considerably bett
er terms to an individual who 
was leaving his or her job with the Respondent than the same 
individual would be able to obt
ain by purchasing a new whole 
life insurance policy at his or her current age. Policies that were 
sufficiently mature would be ﬁs
elf-funding,ﬂ meaning that any 
premiums could be paid entirely
 out of dividends generated by 
the policy itself. As a practical matter, no unit employee has 
ever chosen to take advantage of the portability feature when he 
or she ceased to work for the Respondent. The CBA does not 
state that the Respondent is requi
red to provide these individual 
whole life insurance policies; however, it does state that all 
active participants in 
the Respondent™s pension plan are eligible 
for a $70,000 preretirement deat
h benefit. The pension plan 
document also does not require 
the Respondent to provide the 
individual whole life insurance policies.
7  Since 1988, the whole life policies 
have intermittently been a 
subject of discussion between the Respondent and the Union. 
On more than one occasion, 
the Respondent told employees 
that the whole life policies were 
a ﬁgreat benefit.ﬂ In 1993, in 
response to a union information 
request for information about 
the collectively bargaining pens
ion plan, the Respondent pro-
vided the Union with a written explanation of the portability 

feature of the whole life insurance plans. During contract nego-
tiations in 1997, the Union proposed an enhancement of the 
whole life insurance benefit, but 
the proposal was not agreed to 
by the Respondent and was withdrawn by the Union. Sometime 
in late 2000, Wilcox, a union st
eward, had a conversation with 
Tuscher regarding the fact that 
the whole life policies had been 
eliminated for nonbargaining-unit 
employees. Tuscher said that 
his plan for negotiations with the Union would involve doing 
the same thing with the whole life policies of unit employees. 
Wilcox stated that ﬁhe wasn™t going to let that happen.ﬂ 
In March 2001, 4Œ6 months afte
r the conversation with Wil-
cox, Tuscher canceled the whol
e life policies that the Respon-
dent had maintained for barg
aining unit employees. Jackson 
approved this action based on 
Tuscher™s recommendation. In 
exchange for the policies, the Respondent received $176,070.10 
that it deposited into the pension fund™s investment account. 
                                                                                            
 aware of the change in insurance 
companies, whether the change af-
fected the benefit in a substantial 
way, or whether the Union was given 
an opportunity to bargain over the change. 
7 The pension plan document gives the Respondent the power to es-
tablish ﬁfunding policy and methodﬂ for the plan. 
  ALLEN STORAGE 
& MOVING CO
.  507
Prior to canceling the policies,
 the Respondent did not notify 
the Union of its intention or give the Union an opportunity to 
bargain. Even after taking the action, the Respondent initially 
avoided revealing what it had done. At a bargaining session on 
May 31, 2001, McClow asked the Respondent to provide cop-
ies of the whole life policies.
8 Tuscher, who was present, knew 
that the Respondent no longer 
had copies of the policies be-
cause they had been surrendere
d. However, Tuscher did not 
share that information with McCl
ow and the Union. Indeed, he 
allowed Masud, who was unaware
 that the policies had been 
canceled, to assure the Union that copies would be provided. 
On June 14, 2001, the Respondent provided some of the infor-
mation requested on May 31, but 
not the whole life policies. 
McClow observed that the polici
es had not been provided as 
requested. Tuscher again failed to
 disclose that the Respondent 
no longer had whole life policies 
to provide to McClow, but 
rather stated that he had ﬁforgottenﬂ to bring the policies and 
would make sure McClow received them. It was not until July 
2001 that the Respondent admitted to the Union that it had 
canceled the policies in March. 
At a bargaining session on July 
12, the cancellation of the whol
e life policies was the first sub-
ject discussed between the parties. Eaton stated that the Union 
was ﬁnot happyﬂ that the Res
pondent had canceled the policies 
ﬁwithout even talkingﬂ to the Uni
on, and he threatened to file 
unfair labor practices charges about the action.
9  The Respondent™s bargaining team asked what the Union 
wanted done about the cancellati
on of the whole 
life policies, 
and Eaton answered that the employees ﬁwanted to be made 
whole.ﬂ The Respondent suggested 
that it might ﬁjust reinstate 
the policies.ﬂ Eaton said that if
 the Respondent did that without 
first bargaining over the remedy, the Union would file an unfair 
labor practice charge. However, 
Eaton indicated that the Union 
was willing to consider the Respondent™s proposal to reinstate 
the policies. The Union™s barg
aining committee later rejected 
the proposal because it understo
od the Respondent to be offer-
ing to purchase new $70,000 whole life policies, and such poli-

cies would not have provided bene
fits equivalent to the more 
mature policies that had been canceled. Masud told the Union 
that the original policies could not be revived because ﬁonce 
they were cashed in, . . . it was done.ﬂ 
In March 2002, the Respondent ob
tained new policies for the 
employees at a cost of $39,171, considerably less than the 
$176,070.10 cash value of the po
licies it had canceled. Al-
though these policies provided a minimum death benefit of 
$70,000, they did not provide benef
its equivalent to those under 
the canceled policies. As noted 
above, a number of the original 
policies had death benefit levels
 well in excess of the $70,000 
minimum, and the new policies w
ould not reach those levels for 
                                                          
 8 I credit Sheremet™s testimony that McClow requested the whole 
life insurance policies at the May 31, 2001 bargaining session. (Tr. 

348.) Tuscher testified that he recalle
d McClow asking for a number of 
documents at that time, but not fo
r the whole life policies. Tuscher™s 
testimony is inconsistent not only w
ith Sheremet™s testimony, but also 
with Tuscher™s own notes from the meeting. (Trs. 855Œ857.) 
9 On November 30, 2001, the Union filed an unfair labor practices 
charge against the Respondent and in
cluded an allegation that the Re-
spondent had unilaterally changed conditions of employment in viola-
tion of the Act. many years. For example, the canceled policy in Sheremet™s 
name had reached a death bene
fit of $84,963.49, but the re-
placement policy woul
d not reach that level for 50 years. 
Moreover, since the new policies 
were purchased when some of 
the employees were quite a bit ol
der, and since the policies had 
not had as much of an opportunity to accumulate cash value, 
the premium payments would generally be higher for any em-
ployees who took advantage of the portability aspect of the new 
policies. Tuscher told employees that the new policies were ﬁas 
close as we can do right nowﬂ to replacing the policies canceled 
in March.
10  C. Prestrike Bargaining 
With the current contract set 
to expire on June 30, 2001, the 
parties began negotiations for 
a new contract on May 24, 2001. 
The Union stated that the most important change it was seeking 
was an increase in the monthly pension payments that employ-
ees would receive when they retired. The formal proposal that 
the Union gave the Respondent regarding this in June or July of 
2001 called for an increase of approximately 80 percent over 
what was provided by the existing pension plan. The Union 
took the position that the Respondent could afford this by 
switching to a union health and welfare plan that would save 
money. The Respondent stated th
at the most important change 
from its point of view was the substitution of a ﬁpercentage pay 
planﬂ for the hourly wage system. According to the Respon-
dent, the incentives created for employees by a percentage pay 
plan were necessary given that the company™s workload was 
increasingly comprised of labor
-intensive household goods jobs 
rather than commercial jobs.
11 The Respondent had also made a 
proposal regarding the grievance and arbitration process, and 
this was an important issue at 
the bargaining table. On one or 
more occasions during the negotiations the parties discussed the 
canceled whole life 
insurance policies.                                                           
 10 I do not credit Tuscher™s testimony that Lawrence Raymond, of 
Equitable Insurance Company, info
rmed him that the canceled whole 
life policies could not be reinstated. For reasons discussed infra, I did 
not find Tuscher a credible witne
ss based on his deme
anor and testi-
mony. Moreover, although the Respondent™s counsel stated that Ray-
mond would be called as a witness to corroborate Tuscher™s claim that 
Raymond said the plans could not be reinstated (Tr. 755), the Respon-

dent never called Raymond. The Re
spondent did not claim that Ray-
mond had become unavailable or otherw
ise explain its failure to present 
Raymond as promised. Moreover, Tuscher™s claim that the whole life 

policies could not be reinstated 
was undercut by the testimony of 
Jerome Kanter, a life insurance expert. 
He stated that, in his experience, 
canceled policies could be reinstated 
when the risk had not changed and 
the client was willing to restore th
e surrender value and pay intervening 
premiums plus interest. (Tr. 234.) Tu
scher™s claim that reinstatement of 
the policies was impossible is also cast into doubt by his own testimony 
that the Respondent actually offere
d to reinstate the policies during 
discussions with the Union. (Tr. 
1232.) I consider it telling that the 
Respondent was unable to produce any letters or other documentary 
evidence corroborating Tuscher™s cl
aim that Raymond told him the 
canceled policies could not be reinstated. 
11 In the 1997Œ2001 CBA, the Union and the Respondent had agreed 
to offer unit employees the option of being compensated on a percent-

age pay, rather than an hourly, basis. No unit employees ever volun-
teered for the percentage pay plan. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  508 
Little progress was made re
garding the key proposals be-
tween the start of negotiations on May 24, and the beginning of 
August. The Union did not modify 
its request for an increase in 
the monthly pension payment, a
nd the record suggests that the 
Respondent did not make a count
er proposal regarding that 
subject. As far as th
e Respondent™s percentage pay plan pro-
posal, the Union told the Respondent that it was not interested 
in such a change. Nevertheless, during bargaining sessions, 
union officials posed questions re
garding the specifics of how 
the Respondent™s percentage pay plan would work, and the 
Respondent was unable or unwilling to answer a number of 
those questions. On July 10, the Respondent gave the Union a 
written proposal describing the percentage pay proposal. At the 
July 30 bargaining session, Masud 
stated that the Union™s ques-
tions about the Respondent™s 
percentage pay proposal had 
ﬁcaused the Company to look in on itself.ﬂ On August 2, the 
Union told the Respondent that if the company agreed to a 
number of its demands on pension and other issues, then the 
Union would agree to ﬁconsiderﬂ switching to a percentage pay 
plan. D. Strike, Offer to Return, Lockout 
On June 14, 2001, about 3 week
s after the negotiations for a 
new contract started, the Union held a meeting at which the 

bargaining unit granted it authority to strike against the Re-
spondent if necessary. By August 
7, Eaton had become dissatis-
fied with the way in which bargaining was proceeding and 
notified the Respondent that the Union intended to go on strike 
in 72 hours.
12 The strike commenced on August 11. All mem-
bers of the bargaining unit participated in the strike with the 
exception of Steven Jennings, a driver who continued to work. 
During the strike, the Union picketed a number of the Respon-
dent™s locations. The Union di
splayed signs containing state-
ments such as ﬁlocal 332 on 
strikeﬂ ﬁTeamsters local 332 on 
strike against Allen Storage, unf
air labor practice,ﬂ ﬁbargaining 
in bad faith,ﬂ and ﬁunfair labor practice strike.ﬂ 
The strike lasted for approximately 5 weeks. Then, on Sep-
tember 17, the Union made an unconditional offer to return to 
work on September 19. The reco
rd does not suggest, and the 
Respondent has not claimed, th
at any permanen
t replacement workers had been hired as of September 17. Indeed the Re-
spondent™s position is that it continued operations during the 
strike using owner-operators an
d temporary replacement work-
ers. Respondent™s Brief at 11. 
On the day after the Respondent 
received the Union™s unconditional offer to return to work, 
Masud informed Eaton that the 
Respondent accepted the offer. 
Masud stated that there was not enough work for all the unit 
employees to return right away, but
 that some of them would be 
able to go back to work on September 24. Masud confirmed 
this conversation with a letter,
 dated September 18, 2001, in-
forming Eaton that it ﬁis not prac
tical for all the strikers to re-
turn to workﬂ immediately, but that the Respondent would 
ﬁphase[ ]-inﬂ the returning strikers ﬁto work on an as-needed 
basisﬂ beginning on Septembe
r 24. Masud, McKnight, and 
                                                          
 12 The Union and the Respondent had a written agreement that nei-
ther party would ﬁtake any unilateral economic action against the other 
without providing 72 hours 
advance written notice.ﬂ 
Eaton participated in a confer
ence call on September 19, during 
which they discussed the logistics of recalling the workers. 
McKnight said that the Union 
would cooperate with the Re-
spondent™s plan to call back em
ployees out of seniority order 
and planned to do what it could to make the return to work 
orderly. Masud stated that th
e Respondent™s owner/president, 
Jackson, had hard feelings a
bout the striking and picketing. 
The parties scheduled a followup conference call for Sep-
tember 21, to further discuss how the return to work would be 
implemented. Before the Sept
ember 21 conference call took 
place, Masud informed Eaton th
at the Respondent had decided 
to lock out the unit employees. Masud explained that the Re-
spondent felt it would not ﬁbe c
onducive to a stable labor rela-
tionship to have the employees come back and go back out 
again.ﬂ Masud followed this conversation with a letter dated 
September 21, 2001, in which he 
stated that the lockout was 
necessitated by ﬁthe uncertainty of the present circumstances.ﬂ 
The letter also stated that the Union had ﬁnot expressed any 
change to their current bargaining positions from that which 
existed prior to the strike,ﬂ a
nd that ﬁany unnecessary continua-
tion of the status quo is unacceptable.ﬂ ﬁAs soon as agreement 
can be reached on all outstandi
ng issues, including reasonable 
assurances of future labor stability,ﬂ the letter stated, ﬁthe lock-
out will be immediately termin
ated.ﬂ During the afternoon of 
September 21, after Masud inform
ed Eaton about the lockout, 
McKnight telephoned Masud and 
asked why the Union™s offer 
to return had first been accepted and then rejected. Masud 
stated that he could not answer. At the time the lockout was 
announced the parties had not reach
ed an impasse and, in fact, 
engaged in four subsequent ba
rgaining sessions, three of them 
with a mediator. 
The Respondent permitted Jenning
s to continue
 working dur-
ing the lockout. Jennings was the only bargaining unit employee 
who did not participate in the strike and the only bargaining unit 
employee whom the Respondent did not include in the lockout. 
During the strike and lockout, Jennings was working under the 

preexisting compensation system and the record provides no 
evidence that Jennings favored acceptance of the Respondent™s 
percentage pay plan or other bargaining proposals. 
After the Union was informed 
about the lockout, it picketed 
the Respondent, displaying signs
 with statements such as 
ﬁlocked out unfairlyﬂ and ﬁbad 
faith bargaining.ﬂ Starting in 
mid-November, Eaton sent letters to approximately 20 of the 
Respondent™s customers alleging
 that the Respondent was bar-
gaining in bad faith and warning the customers that they would 
be the subject of a boycott if th
ey continued to do business with 
the Respondent during the lockout. The Respondent also dis-
tributed handbills, one of which 
gave the name and address of 
the Respondent™s vice president and urged his neighbors to 
confront him about the Respondent™s treatment of its employ-
ees. Union members occasionally 
followed Tuscher as he drove 
away from the Respondent™s facilities. 
The parties held four bargaini
ng sessions after the lockout 
began. During these sessions th
e Union offered the Respondent 
a written guarantee that it would not engage in any strike, slow 
down, or sabotage if the Respondent ended the lockout. The 
guarantee at first had a term of
 30 days, but the Union eventu-
ally increased this to 6 mont
hs. The Respondent declined to 
  ALLEN STORAGE 
& MOVING CO
.  509
return the unit employees to work. Masud stated that regardless 
of the Union™s assurances, the lockout would not end until the 
Union accepted the Respondent™s bargaining proposals. During 
these sessions, the Respondent answered some of the Union™s 
questions regarding the percen
tage pay proposal, and provided 
the Union with studies compar
ing what employees would be 
paid for certain jobs under the 
percentage pay plan as opposed 
to the hourly wage system. However, the information provided 
by the Respondent left unanswere
d a number of questions that 
the Union had raised. For example, the Respondent did not 
answer, at least not in a manne
r reasonably comprehensible to 
the Union, questions about how 
damage claims, down time, and 
drive time would be treated under
 the percentage pay proposal. 
The answers to one important que
stion changed; at first the 
Respondent stated that unit empl
oyees would be paid a percent-
age of the job™s ﬁgross,ﬂ but la
ter the Respondent stated that 
employees would be paid a perc
entage of ﬁnet.ﬂ The Respon-
dent stated that its percentage
 pay proposal was not ﬁset in 
stoneﬂ and that it would consider other types of incentive pay 
programs. It took the position, however, that the company 
could not afford to continue compensating employees using the 
hourly wage system. 
As of the time of trial, the bargaining session on November 
20, was the last one between th
e parties. McKnight took the 
position that the Union would no
t resume bargaining until em-
ployees were returned to work and could bargain as equals. 
In December 2001, Lance Russom, one of the locked-out 
drivers, initiated a conversation with Jackson away from the 
Respondent™s premises. Russom told
 Jackson that he was ﬁhurt-
ing financially and . . . needed 
to get back to work.ﬂ Jackson 
responded that there were two options for coming back to work, 
one of which was to become an
 owner-operator. Jackson did 
not explain what the other option for returning to work was. 
Jackson told Russom that he could talk to Oslun about return-
ing to work. Jackson also said that he had ﬁbeaten cancerﬂ and 
would ﬁbeat this.ﬂ Subseque
ntly, Russom telephoned Oslun, 
who told him that he could return to work as an owner-
operator. The owner-operators we
re not represented by a union, 
and if Russom had returned to work under the terms suggested 
by Jackson and Oslun he would have forfeited his union repre-
sentation. Russom decided not 
to become an owner-operator 
and was not returned to work. 
E. Recall and Resumption of Lockout 
In a letter to Eaton dated Ma
rch 15, 2002, Jackson gave the 
Union ﬁnotice of termination of lock out and unconditional 
reinstatement to employment.ﬂ Jackson™s letter directed the 
bargaining unit employees to attend a work orientation sched-
uled for noon on March 22, and stated that failure to report 
ﬁwould result in [the Respondent] considering your employ-
ment as having been voluntarily
 and irrevocably terminated.ﬂ 
At the time this letter was se
nt, the Respondent
 had no informa-
tion indicating that there woul
d soon be a large influx of 
work.13                                                            
 13 Tuscher testified that the lockout was ended at a time when the 
Respondent had to ﬁstart revving upﬂ for the busy season. (Tr. 790.) 
However, Tuscher earlier testified th
at Respondent™s busy season began 
A number of employees were unab
le to appear at the desig-
nated time, but Eaton informed 
the Respondent of this and no 
employee was actually disciplined, or otherwise disciplined, for 
failing to attend the March 22 orientation. The Respondent also 
agreed to the Union™s request that the Respondent schedule 
work for unit employees who urgently needed income before 
assigning work to other unit em
ployees whose need was less 
acute. In a letter to Jackson date
d March 21, Eaton stated that 
the Union ﬁpledge[d] to cooperate with the Company in the 
resumption of operations,ﬂ and 
offered to encourage potential 
customers to engage in business with the company. Prior to the 
termination of the lockout, 
the Respondent was employing 
approximately 10 replacement work
ers. In a letter dated March 
19, Jackson stated that the replacement workers would be per-
manently laid off as of March 
22. Jackson™s letter informed the 
replacement workers that they were being laid off because the 
lockout of the unit employees was ending. 
Before the employees actually returned to work, Masud de-
manded that the Union agree to
 bargain on dates the Respon-
dent had selected. In a letter 
dated March 18, 2002, Masud told 
Eaton that the mediator was av
ailable for negotiating sessions 
on March 26, 27, and 28 and that
 the Respondent was available 
to bargain on those days. In 
the letter, Masud acknowledged 
that he had been told that McKnight, the Union™s attorney, was 
not available for negotiations until April 8 or 9. However, Ma-
sud stated that waiting till then to resume bargaining was ﬁun-
acceptable,ﬂ and urged Eaton to agree to bargain on the dates 
identified by the Respondent, which ranged from 11 to 14 days 
earlier than the dates proposed by Eaton. Masud did not ap-
proach McKnight about the earlier dates prior to writing to 
Eaton; nor was McKnight among those to whom Masud pro-
vided a copy of the letter. Masud™s letter did not claim that he, 
or any other member of the Respondent™s bargaining commit-
tee, would be unavailable on Ap
ril 8 or 9. By letter dated 
March 20, McKnight informed the mediator that the Union 
would be available to bargain 
on April 9 and 10, 2002, but not 
before. After receiving a copy of this letter, Masud wrote to 
Eaton on March 22, complainin
g that ﬁMr. McKnight knows 
full well that I am not available either of those dates, as I am 
scheduled for surgery on April 9, 2002.ﬂ
14 Masud stated that it 
was ﬁimperativeﬂ that negotiations
 take place on one or more of 
the dates proposed by the Respondent, despite what he referred 
to as McKnight™s ﬁallegedﬂ una
vailability. If McKnight could 
not attend, Masud said that he himself was willing to refrain 
                                                                                            
 on Memorial Day, (Tr. 776), which was more than 2 months after Jack-
son notified the Union that the Re
spondent was ending the lockout. 
14 The record provides no credible basis for believing that when 
McKnight proposed that bargaining
 take place on April 9 and 10, he 
was aware that Masud would be un
available on those dates due to a 
medical procedure or other reason. 
The only witness who testified that 
Masud informed McKnight about hi
s unavailability was Tuscher, and 
Tuscher admitted that he had no fi
rsthand knowledge of any such con-
versation. Not only was Tuscher™s 
belief that McKnight was aware of 
Masud™s upcoming surgery based on unreliable hearsay, but his testi-
mony on the subject was incoherent 
and contradicted by documentary 
evidence. (Tr. 1047 ff.) At any rate, Craig Schutter, another attorney 

from Masud™s firm, had previously 
attended a bargaining session as the 
Respondent™s legal representative in Masud™s absence. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  510 
from attending. Masud took the position that since the Respon-
dent had agreed to end the lockout, ﬁit is only reasonable for the 
company to now expect good faith and immediate attention to 
the open bargaining issues.ﬂ
15 Masud did not state any basis for 
doubting that McKnight™s schedu
le prevented him from partici-
pating in bargaining sessions on the dates proposed by the Re-
spondent; nor did he say that the 
lockout would be reinstated if 
bargaining did not take place on 
those dates. In a letter dated 
March 21, McKnight chastised Masud for communicating di-
rectly with union officials, rather than through counsel, regard-
ing bargaining. 
At about the same time as 
these prickly communications 
were occurring, the Respondent he
ld the orientation meeting for 
the returning bargaining unit employees. Between 20 and 25 
employees reported for the meet
ing. The Respondent™s opera-
tions manager began the meeting 
by directing the attendees to 
turn in their security/access cards, their pagers, and the credit 
cards that employees used to 
purchase fuel on long distance 
jobs.16 The employees completed forms relating to life insur-
ance and health insurance policies.
17 Tuscher told the employ-
ees that the new life insurance policies were ﬁas close as we can 
do right now,ﬂ to the canceled whole life policies. The Respon-
dent informed the returning em
ployees that business was slow 
and that all of them would not 
be able to start immediately. 
During the lockout the Respondent 
had positioned the trucks at 
its main facility in such a way as to restrict the views that the 
picketing employees had into 
the facility. During the recall 
period the trucks were not moved 
back to their usual locations. 
After a 7-month absence from work, about half of the 
locked-out bargaining unit employ
ees resumed job duties for at least part of the 4-day period from March 25 to 28.
18 Then, on 
the first day that the unit employees were recalled to their job 
duties, Masud informed Eaton that
 they would all be locked out 
again on March 28. When Eaton 
complained, ﬁthis is cruel,ﬂ 
Masud responded that ﬁif you want to end this . . . accept . . . 
the company™s proposals.ﬂ In a letter dated that day, the Re-

spondent stated that the lockout 
would be reinstituted on March 
28, at 11:59 p.m., unless the Union agreed to ﬁall company 
                                                          
 15 Since April 3, 2002, the Respondent has not offered any new bar-
gaining dates to the Union. 16 Tuscher testified that the returning employees did not need fuel 
cards because they were performing local work, and therefore would be 
able to obtain fuel at the Respondent™s facility. (Trs. 819Œ820.) How-
ever, Tuscher did not explain why he believed that the employees 

would not need the fuel cards for long distance jobs in future weeks. 
Tuscher also testified that the secu
rity/access cards were taken from the 
returning employees because the car
ds had been deactivated at the 
beginning of the strike and because the alarm system was not fully 

functional. Id.; (Tr. 823). Tuscher al
so stated that the Respondent had 
deactivated the company 
pagers in the possession of the locked-out 
employees. Id. The record did not sh
ow that the Respondent was unable 
to reactivate the pagers and, at least for limited purposes, the secu-
rity/access cards. 
17 The Respondent discontinued the employees™ health insurance on 
September 5, 2001, during the strike. The health insurance was rein-
stated during the recall period. 
18 Jennings, the bargaining unit employee who had worked through-
out the strike and the lockout, apparently worked during this period as 
well. proposals dated September 25, 2001.ﬂ One of those proposals 
was that ﬁin lieu of the curren
t death benefit, [the Respondent 
would] provide each employee with a $30,000.00 group term 
life insurance plan.ﬂ The propos
als also included the Respon-
dent™s percentage payment plan. 
The Union did not agree to the 
company proposals by the deadline and the bargaining unit 
employees, with the exception of
 Jennings, were locked out 
again. The Respondent invited the replacement workers to re-
turn to work. In a letter to Masud dated March 27, 2001, 
McKnight called the Respondent™s decision to reinstitute the 
lockout so soon after recalling the workers a ﬁbait and switch,ﬂ 
and ﬁcruel.ﬂ He characterized as
 ﬁdelusionalﬂ the ﬁcontention 
that the Union offered April 9, 2002 for negotiations to inten-
tionally conflict with [Masud™s] scheduled surgery.ﬂ Through-
out, the period of the lockout the Union™s position has been that 
the employees were willing to re
turn to work unconditionally. 
During the brief recall period, bargaining unit workers per-
formed types of work that they did prior to the strike; however, 
they apparently did not do the full range of such work. For 
example, none of the returning drivers were given long distance 
assignments. Oslun told Russom that there was no out-of-town 
work, but owner-operators did 
have some such assignments 
during the recall period. 
Unit employees who attended the March 22 meeting were 
paid for 1-1/2 hours of that day, although the Agreement pro-
vided that employees who reported for work as scheduled 
would be paid for a minimum of 
4 hours. Tuscher testified that 
the attendees were not entitled 
to the 4-hour minimum payment 
because they were reporting for orientation on March 22, not 
work. The Respondent did not pay the recalled bargaining unit 
employees for the Good Friday holiday, which fell on March 
29, 2002, the first day of the resumed lockout. The Respondent 
did, however, pay the replacement workers for Good Friday, 
even though their entitlement to 
such pay was no greater than 
that of the bargaining unit employees.
19  F. Information Request 
On September 25, 2001, the Un
ion made a written informa-
tion request to the Respondent. The request was sent to Masud 
by facsimile that morning. The Union asked that the informa-
tion be brought to ﬁthe meeting,
ﬂ which was scheduled for later 
that day. This request was made
 several days after the Respon-
dent announced that it would be
 locking out the unit employees, 
                                                          
 19 The CBA provides that employees are entitled to pay for Good 
Friday ﬁif they work the Company™s last regularly scheduled work day 
prior to the holiday and the Compan
y™s first regularly scheduled work 
day following the holiday.ﬂ (Jt. Exh. 1 p. A-12.) In this case, some of 

the recalled unit employees worked on the last regularly scheduled 

workday prior to Good Friday, but not on the one following Good 
Friday because the Respondent locked
 them out again. Some of the 
replacement employees worked on the first regularly scheduled work-

day following the holiday, but none did on the workday prior to the 
holiday since they were all laid off 
at that time. Thus, the replacement 
employees were paid for Good Friday even though technically they did 

not meet the requirements for receiving holiday pay for essentially the 
same reason that the returning unit employees did not meet those re-
quirements. At least one replacement employee, Brian Hallock, was 

paid for Good Friday even though he did not work on the day prior to 
the holiday or the da
y following the holiday.   ALLEN STORAGE 
& MOVING CO
.  511
after first accepting the Union™s unconditional offer to return 
from the strike. The request stated:  
 In order to evaluate the Comp
any™s refusal to reinstate mem-
ber (sic), we need the inform
ation below for all work per-
formed by Allen Storage & Moving from September 17, 2001 
forward  
 All estimate sheets  
 All local work order invoices  
 All intra-state bills of lading  
 All inter-state bills of lading  
 All records which reflect Local work and intra-state 
work, which was referred by Allen to other movers  
 We are requesting a copy of any written correspon-
dence with Blue Cross that has affected or will affect bar-
gaining unit employees. We ar
e additionally requesting the 
names, phone numbers, address (sic) of any Blue Cross 
representatives.  
 (Jt. Exh. 3(v).) 
At the September 25 meeting,
 the Respondent did not pro-
duce any of the information sought in the Union™s request. 
McKnight stated that the Union wanted the information in order 
to evaluate the Respondent™s clai
m, in response to the Union™s 
unconditional offer to return, that there was not enough work 
for the Respondent to immediatel
y recall all of the unit em-
ployees. Masud responded, ﬁwe are not giving [the informa-
tion] to you and if you have got a problem with that, you can 
file an unfair labor practice charge.ﬂ 
A few days later, on about Oc
tober 1, Masud supplied the 
Union with some of the information regarding Blue Cross 
membership that was sought in the Union™s September 25 in-

formation request. He did not 
supply any information respon-
sive to five of the six categor
ies listed in the request even 
though such information existed. In a letter accompanying the 
information, Masud stated that ﬁ[w]ith regard to the balance of 
the information requested, it will be necessary for you to pro-
vide additional explanation as 
to the relevance and need for 
same.ﬂ Masud went on to state 
that the Respondent was offer-
ing ﬁto permit a post-strike review
 of the company financials,ﬂ 
which he said would show ﬁthat the company™s financial pic-
ture has deteriorated even further as a result of the strike, there-
fore, providing further justificati
on for its change in bargaining 
position.ﬂ Eaton responded in a lett
er dated October 11, reiter-
ating that the Union wanted the information because it was 
relevant to the Respondent™s cl
aim that there was not enough 
work for all the strikers to return immediately. 
The Union again raised the i
ssue of the outstanding items 
from the information request during a bargaining session on 
October 30. In response to the company™s concerns that the 
Union would use the information 
sought in order to picket at 
jobsites, McKnight pledged that
 the Union would only use the 
information to evaluate the Re
spondent™s claim that there was 
not enough work available for all 
the strikers. Eaton™s letter 
dated October 11, also stated that the Union ﬁhad no intention 
of using th[e] information for any other purpose.ﬂ Craig Schut-
ter, an attorney with the same 
law firm as Masu
d, attended the 
October 30 meeting for the Re
spondent in Masud™s absence. 
Schutter stated that the Respondent would not provide the in-
formation.  At trial, Eaton expanded on the Union™s explanation 
for seeking the information. He 
explained that the information 
was relevant to bargaining beca
use the Union might have been 
willing to change its position if there was an abundance of work 
that created a ﬁwindow of opp
ortunityﬂ during which many 
union members could work. Obviously, if the information 
showed that the Respondent would have very little work for 
union members even if the lockout
 ended, that might diminish 
the Union™s incentive to make concessions in order to end the 
lockout. Eaton also indicated that given the Respondent™s 
claim, just days before the lockout, that there was a lack of 
work for many of the returning strikers, the Union was con-
cerned that the lockout was actually a disguised layoff. This 
was a significant difference, according to Eaton, because laid-
off employees would be entitled to collect unemployment com-
pensation, but locked-out
 employees would not be. 
On April 15, 2002, over 7 months after the September 25 in-
formation request was made, 
the Respondent supplied addi-
tional information to the Union. Although the request was for 
information ﬁfrom September 
17, 2000 forward,ﬂ the Respon-
dent did not supply current info
rmation. Rather, it supplied 
information that covered only 
the 8-day period from September 
17 to 25, 2001, and which, therefore, was approximately 7 
months old. Tuscher testified th
at the Respondent did this be-
cause it interpreted ﬁfrom September 17, 2000 forwardﬂ to 
mean that the Union wanted the information only for the period 
up till the date the request was made. Even for that limited time 
period, the Respondent did not fully respond to the request. For 
example, the Respondent did no
t provide the estimate sheets 
sought. Tuscher testified that 
the Respondent chose to supply 
the information when it did because the information was 7 to 8 
months old and therefore would not help the Union to picket or 
discourage customers. 
G. Tuscher™s Testimony
 Regarding Lockouts 
At trial, Tuscher testified that
 the Respondent decided to ini-
tiate the lockout in September 2001 in order to put pressure on 
the Union to accept the company™
s proposals. He explained the 
curious timing of the lockoutŠ3 days after the Respondent 
accepted the Union™s unconditional offer to return from the 
strikeŠby stating that Jackson,
 the company™s owner and presi-
dent, had accepted the Union™s offer without consulting the 
bargaining committee. According to Tuscher, once the bargain-
ing committee found out about this
, it approached Jackson and 
convinced him to institute the lockout in order to pressure the 
Union to accept the Respondent™s bargaining proposals. 
Tuscher also testified that th
e lockout was resumed in March 
2002 because the Union responded to the company™s request 
for immediate bargaining by stating that its counsel would not 
be available for several week
s and by proposing bargaining 
dates when the Respondent™s co
unsel was known to be unavail-
able. Regarding the fact that on the very first day that the unit 
employees returned to their job duties the Respondent informed 
the Union that it would be locking the employees out again, 
Tuscher stated that the Responden
t agreed to recall the workers 
so that the Union would resume bargaining and decided to rein-
stitute the lockout when it did because the Union was ﬁjerking 
us aroundﬂ about bargaining dates. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  512 
Based on my assessment of Tusc
her™s credibility, and the re-
cord as a whole, I do not credit
 either his testimony regarding 
the Respondent™s decisions to initiate and resume the lockout, 
or his explanation for the timing of those events. I was struck 
by the extent to which Tuscher™s testimony regarding these key 
matters lacked corroboration fr
om any source, most notably 
from other officials of the company who would have partici-
pated in these decisions. Jackson, according to Tuscher™s ac-
count, was the final decision maker regarding initiation of the 
lockout in September 2001 and th
e Respondent™s initial accep-
tance of the Union™s unconditional offer to return to work. 
Jackson is also the individual who signed the letter ending the 
lockout, and, as president and 
owner of the Respondent, likely 
would have been involved in the decision to reinstitute the 
lockout in March 2002. However,
 although Jackson testified at 
trial and was present for most of the Respondent™s case,
20 he 
did not corroborate Tuscher™s explanation for the lockout, the 
resumption of the lockout, or the timing of those actions. Simi-
larly, the Respondent did not pr
esent the testimony of any of 
the four other members of its bargaining committee (Freeman, 
Gilligan, Masud, Oslun) to corroborate Tuscher™s account of 
the committee™s motivations or actions.
21  As a general matter, I found Tuscher to be lacking in credi-
bility based on his demeanor and testimony. He was quite sug-
gestible during questioning by 
the Respondent™s counsel, see, 
e.g., (Trs. 815Œ816) (Tuscher testifies that there were 15 re-
placement workers at the time of the recall notice, but when 
Respondent™s counsel expresse
s doubt, Tuscher states there 
were only 11 ﬁtopsﬂ), however, he was inclined to deny even 
uncontroversial propositions forwarded by counsel for the Gen-
eral Counsel or the Union, s
ee, e.g., (Trs. 855Œ857) (Tuscher 
denies that the Union asked for the insurance policies at the 
May 31 meeting, even though his own bargaining notes indi-
cate that the policies were requested), (Tr. 985) (Tuscher re-
fuses to agree that the $176,070.10 deposited to pension fund 
was ﬁa large amount of cash,ﬂ but then concedes that it was the 

largest cash deposit to the pens
ion fund since he started with 
the Respondent in 1995). Tuscher also had a proclivity to make 
self-serving and exaggerated 
pronouncements during his testi-
mony, and in some instances was forced to retreat from these 
statements in the face of contradictory evidence. See, e.g., (Trs. 
756Œ757, 1109Œ1115, 1124, 1130) (Tuscher states that the Un-
ion threatened to strike over its
 pension proposal ﬁevery timeﬂ 
the proposal was discussed and that he recorded some of these 
threats in his bargaining notes, 
but his review of bargaining 
notes does not substantiate a sing
le such threat); (Trs. 927, 936) 
(Tuscher denies that he gave laid-off replacement workers bet-
ter treatment than the locked out employees with respect to 
holiday pay for Good Friday, but later concedes that such pay 
                                                          
 20 Jackson was called by the General Counsel and testified pursuant 
to Rule 611(c) of the Federal Rules of Evidence. The Respondent did 
not call Jackson during the presentation of its own case. 
21 As discussed above, some of Tu
scher™s other assertions lacked 
corroboration. To cite one example,
 Tuscher testified that Lawrence 
Raymond, of Equitable Insurance, 
informed him that the canceled 
whole life insurance policies could not
 be reinstated and Respondent™s 
counsel stated that Raymond woul
d corroborate this, but Raymond was 
never called. See also supra, 
notes 8, 10, 13, 14, and 16. 
was a little something extra that he gave to the laid-off re-
placement workers, but did not gi
ve to the locked out employ-
ees). 
The record also establishes that Tuscher dissembled during 
the bargaining process. For ex
ample, at one session he ex-
plained his failure to respond to
 a union information request by 
stating that ﬁonly Mr. Clarkﬂ could obtain those records. How-
ever, at trial he admitted that he could have gotten those records 
himself and used the ﬁMr. Clar
kﬂ excuse because he had de-
cided to be ﬁa little slowﬂ about responding to the request. (Trs. 
1016Œ1019.) When the Union requested the whole life policies, 
Tuscher stated that he had forg
otten to bring the policies, but 
would make sure to provide copies of them to the Union in the 
future. However, Tuscher knew that the Respondent had can-
celed the policies and had no copies
 of them to provide. In an-
other instance, Tuscher stood sile
nt as Masud promised to pro-
vide the policies, even though 
Tuscher knew that Masud was 
unaware that the Respondent no 
longer possessed the policies. (Trs. 349, 752, 855Œ857, 1067Œ1068, 1071Œ1072, 1225Œ1226.) 
Although this behavior did not occur while Tuscher was under 
oath, it does indicate a willingne
ss to resort to dishonesty in a 
somewhat formal setting.22  H. Complaint Allegations 
The complaint alleges that th
e Respondent violated Section 
8(a)(1) and (3) of the Act by locking out unit employees on 
September 21, 2001, and reinstit
uting the lockout on March 28, 
2002. The complaint also alleges that the Respondent violated 
Section 8(a)(1) of the Act by, on
 March 15, 2002, directing the 
locked-out employees to report to
 the Respondent™s facility on 
March 22, 2002, and threatening 
the employees with termina-
tion if they failed to report as instructed.
23 In addition, the com-
plaint alleges that the Respondent
 failed and refused to bargain 
collectively with the Union in vi
olation of Section 8(a)(1) and 
(5) of the Act by unilaterally terminating employees™ whole life 
                                                          
 22 Despite my conclusion that Tu
scher was not generally a very 
credible witness, I have in some instances credited his uncorroborated 
testimony regarding discussions that
 took place between officials of the 
Respondent and the Union, where such
 testimony was not contradicted 
by union officials who were present. See 
American Pine Lodge Nurs-
ing, 325 NLRB 98 fn. 1 (199
7) (A trier of fact is not required to accept 
the entirety of a witness™ testimony
, but may believe some and not all 
of what a witness says.), enf. granted in part, denied in part, 164 F.3d 
867 (4th Cir. 1999); 
Excel Container, Inc
., 325 NLRB 17 fn. 1 (1997) 
(nothing is more common in all kinds
 of judicial decisions than to 
believe some and not all, of a witness™ testimony). 
23 At the start of trial, and before the presentation of any evidence, 
the General Counsel moved to ame
nd the complaint to include the 
allegation regarding the Respondent™s
 March 15, 2002, direction that 
employees report to work. The Respondent opposed the motion to 
amend. I permitted the amendment because the new allegation was 

sufficiently related to the existing 
allegations in the complaint regard-
ing the lockout and recall, and becau
se granting the motion prior to the 
presentation of any evidence resulted in no undue prejudice to the Re-

spondent. See 
Payless Drug Stores
, 313 NLRB 1220, 1221 (1994), and 
Pincus Elevator & Electric Co.
, 308 NLRB 684, 685 (1992), enfd. 
mem. 998 F.2d 1004 (3d Cir. 1993); see also Board™s Rules and Regu-

lations, Sec. 102.17 (complaint ma
y be amended upon such terms as 
may be deemed just. ). 
  ALLEN STORAGE 
& MOVING CO
.  513
insurance policies, and refusi
ng to supply information re-
quested by the Union on September 25, 2001. 
ANALYSIS Whole Life Policies 
Life insurance benefits are a mandatory subject of collective 
bargaining that an employer may 
not alter without bargaining to 
mutual agreement or a good-faith impasse. 
S. Bent & Brothers
, 336 NLRB 788, 791 (2001); 
Wyndham International, Inc.,
 330 
NLRB 691 (2000); 
Lakeside Community Hospital, Inc.
, 307 
NLRB No. 189 (1992) (not reported in Board volumes), enfd. 
mem. 8 F.3d 71 (D.C. Cir. 1993); 
Titmus Optical Co.
, 205 NLRB 974, 981 (1973). For approximately 12 years the Re-

spondent maintained individual whole life policies for unit 
employees. In March 2001, the Re
spondent canceled the indi-
vidual whole life insurance polici
es without first affording the 
Union notice or an opportunity to bargain. Indeed, the Respon-
dent did not inform the Union of this unilateral change until 
approximately 4 months after the change was made, even 
though the Union had been seeking information about the 
whole life policies for some time. Following the termination of 
the policies, employees continued to have an in-service death 
benefit pursuant to the CBA, but the death benefit for long-time 
employees was lower than what the whole life policies pro-
vided. Moreover, the change meant that the employees™ benefit 
had been stripped of the portabi
lity feature that gave unit mem-
bers the option of maintaining coverage when their employ-
ment with the Respondent ended. I conclude that when the 
Respondent canceled the whole life
 policies it ma
de a unilateral 
change regarding a mandatory s
ubject of bargaining, in viola-
tion of Section 8(a)(1) and (5) of the Act. 
The Respondent argues that it had no obligation to bargain 
over these changes because neit
her the CBA nor the pension 
document promised that unit em
ployees would have the whole 
life policies. This argument misses the point. The proscription 
against unilateral action applies 
not only to mandatory bargain-
ing subjects that are specifically covered in a contract, but also 
to changes in benefits that ha
ve ﬁbeen ‚satisfactorily estab-
lished™ by practice or custom.ﬂ 
Golden State Warriors,
 334 
NLRB 651, 652 (2001); 
Exxon Shipping Co.
, 291 NLRB 489, 
493 (1988). Thus, when an employ
er unilaterally
 changes its 
established past practice regarding life insurance it violates 
Section 8(a)(5), even if the established practice was not covered 
by a contract. 
Wyndham International,
 330 NLRB at 693. In the 
instant case, the Respondent™s pr
actice of maintaining portable 
whole life insurance policies for unit employees had been fol-
lowed for approximately 12 year
s. Moreover, the favorable 
nature of this practice had been publicized to unit employees 

during that time. I conclude th
at the Respondent™s maintenance 
of the portable whole life insura
nce policies was an established 
past practice and that the Respondent had a duty to bargain 
before canceling those policies. 
The Respondent also contends 
that the cancellation of the 
whole life policies ﬁconcerned only the employer™s method of 
funding the death benefitﬂ not the benefit itself. This might be a 
persuasive argument if it was true
, but it is not. Cancellation of 
the policies in this case did not merely affect the method in 
which a death benefit was funded,
 but substantially reduced the 
amount of the death benefit for 
some employees and eliminated 
the portability feature. The Respondent cites decisions for the 
proposition that an employer™s decision to change insurance 
carriers, or switch to self insu
rance, does not trigger a duty to 
bargain if the change does not ma
terially affect the benefits to 
unit employees. See Respondent™s Brief at 71Œ72 (citing 
Bas-tian-Blessing v. NLRB
, 474 F.2d 49 (6th Cir. 1973), 
Connecti-cut Light & Power Co. v. NLRB
, 476 F.2d 1079 (2d Cir. 1973), 
Los Alamitos Medical Center
, 287 NLRB 415 (1987)). None of 
these decisions suggest that an 
employer does not have an obli-
gation to bargain over a change, su
ch as the one at issue here, 
which substantially alters the employees™ benefits. 
I find that the Respondent violated Section 8(a)(1) and (5) by 
canceling the individual whole li
fe insurance policies without 
giving the Union notice or an opportunity to bargain. 
The Lockout 
In the complaint, the General Counsel alleges that the Re-
spondent locked out unit employees on September 21, 2001, 
and reinstated the lockout on 
March 28, 2002, because the em-
ployees had engaged in protected activity and in order to dis-
courage such activities. The Ge
neral Counsel states that, by 
doing this, the Respondent discrimi
nated in violation of Section 
8(a)(1) and (3) of the Act. The Respondent counters that the 
lockout was lawful under 
American Ship Building Co. v. NLRB
, 380 U.S. 300 (1965), in which the Court approved lockouts 
implemented for the sole purpos
e of pressuring employees to 
accept legitimate bargaining proposals. The record in this case 
leads me to agree with the General Counsel that the Respon-
dent™s decision to lock out em
ployees during both periods was 
unlawfully motivated in 
violation of the Act.
24  ﬁ[A] careful evaluation of all the surrounding circumstances 
must be made to determine wh
ether there was an unlawful mo-
tivation in [a] lockout.ﬂ 
Darling & Co.
, 171 NLRB 801, 802Œ
803 (1968). Evaluation of all the surrounding circumstances 
established by the record in this
 case leads me to conclude that 
the Respondent had an unlawful, 
discriminatory, motivation for 
locking out the former strikers. Just 2 days before the lockout 
was announced, during discussions about the return of the 
strikers, a member of the Re
spondent™s bargaining team an-
                                                          
 24 In their briefs, the parties enga
ge in lengthy argument regarding 
the question of whethe
r the unit members were unfair labor practice 
strikers or economic strikers. However, these arguments lack any rea-

soning that makes the resolution of 
that question relevant to a determi-
nation regarding any of the alleged 
violations. If the Respondent was 
contending that the strikers had b
een permanently replaced at the time 
they made their unconditional offer to return to work, the nature of the 

strike might bear on the lawfulness of the Respondent™s actions or the 
proper remedy. However, in this case,
 the Respondent™s position is that 
it used temporary replacements during the period of the strike, and that 

position is consistent with the r
ecord evidence. Mo
reover, once the 
Union made its unconditional offer,
 the Respondent was not permitted 
to permanently replace the employees during the lockout. 
Ancor Con-
cepts, Inc., 323 NLRB 742, 744 (1997), enf. denied 166 F.3d 55 (2d 
Cir. 1999). At any rate, the Res
pondent accepted the Union™s uncondi-
tional offer prior to locking out the unit employees. For these reasons, I 

do not reach the question of whether the employees were unfair labor 
practice strikers. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  514 
nounced to union officials that 
Jackson had ﬁhard feelingsﬂ 
about the strike. During a subsequent conversation with an 
employee during the lockout, J
ackson likened the union activi-
ties to cancer. A nexus between 
Jackson™s hard feelings over 
the protected strike and his deci
sion to lock out the employees 
can be inferred here given the timing of the lockout and the fact 
that the Respondent has not show
n, or even asserted, that it 
contemplated a lockout during ne
gotiations until after the em-
ployers angered Jackson by st
riking. The Respondent also 
demonstrated its antiunion animus by denying holiday pay to 
the unit employees while granting such pay to similarly situated 
replacement workers, and by failing to pay employees who 
attended the orientation for the full 4 hours mandated under the 
CBA. The Respondent™s discriminatory 
motivation is also revealed 
by the manner in which it implemented the lockout. Most nota-
bly, the Respondent allowed Steven Jennings, the only unit 
employee who had not participated
 in the strike, to continue 
working during both periods of the lockout, while it banned 
every one of the strikers. Even af
ter strikers were recalled and 
worked for several days in March 2002 under the same terms as 
Jennings, the Respondent permitted
 Jennings to continue work-
ing when it reinstated the lockout
 as to the other unit members. 
The Board has found evidence of the disparate treatment of 
former strikers during a lockout sufficient to show that the 
lockout was motivated by an unlawful discriminatory purpose. 
In McGwier Co, 
204 NLRB 492, 496 (1973), the Board af-
firmed the judge™s conclusion th
at an employer had discrimi-
nated against employees for stri
king in violation of Section 
8(a)(1) and (3) where the employer locked out only those em-
ployees who engaged in a strike
 while allowing employees who 
had not joined the strike to continue working. Similarly, in 
O™Daniel Oldsmobile, Inc.
, 179 NLRB 398, 401 (1969), the 
Board affirmed the judge™s conclusion that the Respondent 
discriminated in violation of 
Section 8(a)(1) and (3) ﬁwhen it 
selected for lockout only those 
employees who had participated 
in a protected strike.ﬂ See also 
Field Bridge Assoc.
, 306 NLRB 
322, 334 (1992) (lockout became unlawful when the employer 
offered reinstatement to only so
me of the strikers who had of-
fered to return, thereby undermining its claim that the lockout 
was in support of its legitimate bargaining position), enfd. 982 
F.2d 845 (2d Cir. 1993), cert. denied 509 U.S. 904 (1993). Un-
der Board precedent, even where a lockout is motivated in part 
by a desire to soften the Union™s bargaining position, the lock-
out violates Section 8(a)(1) and 
(3) if it also has an additional 
discriminatory purpose as dem
onstrated by the employer™s 
decision to exclude only those em
ployees who participated in a 
strike. 
O™Daniel, 179 NLRB at 402.
25                                                            
 25 The Respondent argues that the 
General Counsel™s ﬁallegationﬂ 
regarding the disparate treatment of the strikers as compared to 

Jennings is ﬁprocedurally flawed,ﬂ
 because ﬁthe complaint does not 
contain any allegations of discrimina
tion based on disparate treatment.ﬂ 
This contention is wholly without merit. The complaint alleges that the 

Respondent ﬁhas been discriminating . 
. . in violation of section 8(a)(1) 
and (3)ﬂ by locking out employees b
ecause they ﬁjoined or assisted the 
Charging Union and engaged in concer
ted activities, and to discourage 
employees from engaging in these 
and other protected activities.ﬂ (GC 
Exh. 1) (complaint pars. 22 and 23). Evidence that the Respondent 
The Respondent also revealed 
its antiunion motivation when 
Jackson and Oslun offered to 
allow Russom, a bargaining unit 
employee, to return to work during the lockout on condition 
that Russom agree to become an owner-operator. As Jackson 
and Oslun surely knew, if Russom became an owner-operator 
he would exit the bargaining unit and forgo union representa-
tion. In 
Schenk Packing Co.
, 301 NLRB 487, 489Œ490 (1991), 
the Board found that a lockout 
violated the Act when the em-
ployer notified union members that they could return to work if 
they resigned from the union. The disparate treatment, and the 
offer to Russom, support an inference that a purpose of the 
lockout was to ﬁundermine adherence to the Union by demon-
strating to the employees . . . 
the advantages from the stand-
point of job security of rejec
ting the Union or refraining from 
concerted activity in support of the Union.ﬂ 
O™Daniel Oldsmo-
bile, 179 NLRB at 402. Such a purpose renders a lockout 
unlawful. Id. The Respondent relies on 
Tidewater Construction Corp.
, 333 
NLRB 1264 (2001), revd. 294 F.3d 186 (D.C. Cir. 2002), and 
General Portland, Inc.
, 283 NLRB 826 (1987), for the proposi-tion that an employer™s decision to lock out former strikers, 
while permitting an employee who did not strike to continue 
working, does not show that the lockout was discriminatory and 
unlawful. My conclusion that the lockout was motivated by 
unlawful discrimination is based 
on the totality of the circum-
stances, not exclusively on the disparate treatment of the strik-
ers as compared to Jennings. The facts relevant to the alleged 
discrimination in this case are 
more closely analogous to those 
in O™Daniel Oldsmobile
, McGwier
, and 
Field Bridge Associ-
ates, than to those in either 
Tidewater Construction Corp
. or General Portland
. In Tidewater Construction Corp.
, the em-
                                                                                            
 locked out those who engaged in the strike, but did not lock out the one 
unit employee who chose not to strike, is obviously relevant to the 

allegations in the complaint. There 
is no requirement that the complaint 
list all the specific evidence that the General Counsel intends to intro-
duce at trial. See 
American Newspaper Publishers Assn
. v. 
NLRB, 193 F.2d 782, 800 (7th Cir. 1951) (The Act does not require the particular-
ity of pleading of an indictment or information, nor the elements of a 
cause like a declaration at law or a bill 
in equity. All that is requisite in 
a valid complaint before the Board is that there be a plain statement of 
the things claimed to constitute an unfair labor practice that respondent 
may be put upon his defense. ), affd. 345 U.S. 100 (1953), and Board™s 

Rules and Regulations, Rule 102.15 (Com
plaint ﬁshall contain . . . (b) a 
clear description of the acts which ar
e claimed to constitute unfair labor 
practices, including, where known, th
e approximate dates and places of 
such acts and the names of Respondent™s agents or other representatives 
by whom committed.ﬂ). Moreover, during opening statements, the 
General Counsel revealed that it in
tended to show that Jennings was 
allowed to continue to 
work while the former strikers were locked out. 
(Tr. 29.) Thus the Respondent was aware that the General Counsel 
intended to use the specific evidence at
 issue even before the presenta-
tion of evidence began. The 
Center for United Labor Action
, 209 
NLRB 814 (1974) (mention in the General Counsel™s opening state-
ment sufficient to put the Respondent on notice of the General Coun-
sel™s theory of the case). Finally, 
after the General Counsel presented 
evidence regarding Jennings™ treatment in support of the allegation of 
discrimination, the trial was adj
ourned for approximately 6 weeks 
before the Respondent was required to present its case-in-chief. Under 

these circumstances, the Respondent™s claim that it was somehow left 
with an inadequate opportunity to respond to the evidence has no merit. 
  ALLEN STORAGE 
& MOVING CO
.  515
ployer denied employment to fo
rmer strikers and other union 
members, but not to a nonstriker who ﬁapparentlyﬂ did not op-
pose the Respondent™s contract 
demands, and ﬁwas willing to 
abandon the Union™s demands.ﬂ 333 NLRB at 1269. The judge, 
in a decision affirmed by the Board, stated that since the ration-
ale for the lockout was to put pressure on the Union to accept 
the Respondent™s bargaining demands, it was proper to distin-
guish between that individual and the strikers. The judge also 
noted that the employer had not 
induced the employee to resign 
from the union. In the instant case, however, Jennings was not 
shown to be any more likely 
to support the Respondent™s bar-
gaining proposals than were th
e strikers. Indeed, although the 
expired CBA permitted Jennings to volunteer for a percentage 
pay plan, such as the one advoca
ted in the Respondent™s ﬁnum-
ber oneﬂ bargaining proposal, Jenni
ngs chose to continue work-
ing under the hourly wage system favored by the Union. 
Jennings worked pursuant to the same terms and conditions as 
were in effect for the entire unit prior to the strike and during 
the recall period. There is no basis under these facts for con-
cluding that Jennings did not partic
ipate in the strike because he 
was more favorably disposed 
towards the Respondent™s bar-
gaining position than were the other unit members, rather than 
because he wished to avoid the hardships associated with strik-
ing, or for some other reason. Moreover, unlike the employer in 
Tidewater, the Respondent in this
 case did try to use the lock-
out in an effort to induce empl
oyees to abandon the Union, as 
evidenced by the statements that Jackson and Oslun made to 
Russom about returning to work as an owner-operator. Based 
on the record in this case, it is
 clear that the disparate imple-
mentation of the lockout was mo
tivated by a desire to punish 
the strikers and undermine adhere
nce to the Union, not solely 
by a desire to pressure the employees to accept the company™s 
bargaining position. 
In General Portland, the Respondent perm
itted five employ-
ees who had returned to work during a strike to continue work-
ing during a lockout, but refused to allow employees who had 

persisted in the strike to return unless the union agreed to give 
notice before calling any future work stoppages. The judge, in a 
decision affirmed by the Board, concluded that when an em-
ployer has ﬁreasonable cause to fear . . . a series of ‚quickie™ 
strikesﬂ it ﬁmay lawfully lock out its employees until it receives 
assurance that there will be no
 future work stoppage without 
adequate notice.ﬂ 283 NLRB at 838. At the most obvious level, 
this case is unlike 
General Portland
 because the Union here has 
not only given assurances that th
e returning strikers would not 
strike again without adequate no
tice, but actually promised in 
writing that they would not strike 
at all for 6 mont
hs. Therefore, 
the defensive justifications th
at existed for the lockout in 
Gen-eral Portland
 are not present here. Regarding the disparate 
treatment specifically, the employer in 
General Portland could 
reasonably believe that employees who were already working 
in contravention of a strike would continue to work during the 
future ﬁquickieﬂ strikes the company was concerned about. The 
employer™s decision to disti
nguish between strikers and non-
strikers when demanding the assu
rances regarding notice about 
future strikes was, therefore, 
plausibly explained by some mo-
tivation other than a desire to punish the strikers and undermine 
adherence to the Union. As di
scussed above, the Respondent™s 
asserted nondiscriminatory moti
vation hereŠi.e., a desire to 
pressure employees to accep
t its bargaining proposalsŠdoes 
not explain its decision to dist
inguish between Jennings and the 
other unit members, since the company has not shown a basis 
for believing that Jennings was 
any more amenable to its bar-
gaining proposals than the other unit members were. Moreover, 
the decision in 
General Portland
 explicitly recognized that the 
result could have been different if the Respondent ﬁsuggested to 
employees during the lockout th
at Respondent would return 
them to work if they canceled their membership in [the union].ﬂ 
283 NLRB at 837. In this case, Jackson and Oslun offered to 
allow Rossum to return to work if he left the bargaining unit 
and became an owner-operator. For these reasons, I am not 
persuaded by the Respondent™s 
arguments based on the deci-
sions in Tidewater Construction
 and General Portland
.26  Even had I concluded that the record did not show that the 
Respondent had a discriminatory
 motivation for the lockout, I 
would conclude that the lockout was unlawful because it was 
not solely in support of a legitimate bargaining position, as 
required by 
American Ship Building
, 380 U.S. at 318. In 
Tomco 
Communications, Inc., 220 NLRB 636 (1975), enf. denied 567 
F.2d 871 (9th Cir. 1978), the Board held that a lockout imple-
mented to pressure employees to accept the employer™s bar-
gaining position was not lawful under American Ship Building, 
because the bargaining position itself was not legitimate. In the 
instant case, the Respondent told the Union that in order for the 
lockout to end, the Union had to accept all of the company™s 
existing proposals.
27 Those proposals included one to convert to 
a percentage pay system for compensating unit employees. The 
Respondent, however, was unable or unwilling to answer a 
number of specific and significant questions posed by the Un-
ion regarding that proposal. The percentage pay plan repre-
sented a profound departure from the unit employees™ existing 
pay system and it was unreasonable for the Respondent to ex-
pect employees to accept such a proposal until all its significant 
details had been defined a
nd communicated to them. See 
I.T.T. 
Rayonier, Inc., 305 NLRB 445, 446 (1991) (Board finds that 
employer bargained in bad faith 
when it declared impasse with-
                                                          
 26 The Respondent argues that 
American Ship Building
, supra, im-
poses a requirement on the General Counsel to prove that the lockout 
was used to frustrate bargaining. However, the 
American Ship Building
 decision itself makes clear that a vi
olation could also be found based on 
evidence of discrimination and disparate treatment. 380 U.S. at 312Œ
313. Board decisions issued after 
American Ship Building
, confirm that 
a desire to frustrate bargaining is by no means the only motivation 
capable of rendering a lockout unlawful. See, e.g., 
McGwier
, supra, 
O™Daniel Oldsmobile
, supra, 
Field Bridge
, supra, and 
Schenk, supra. 
27 The September 21, 2001 letter from
 the Respondent™s attorney to 
Eaton puts the requirement more mildly, stating that the lockout would 
be terminated ﬁ[a]s soon as agr
eement can be reached on all out-
standing issues.ﬂ (Jt. Exh. 3(s)). 
However, during subsequent discus-
sions the Respondent™s officials made clear that its position was that the 
unit employees had to accept the Respondent™s existing bargaining 
proposals in order to end the lockout. (Trs. 117Œ118, 374, 381, 383Œ

384, 395Œ396, 1217.) Similarly, the letter from Respondent™s counsel 
notifying the Union that the company 
intended to reinstitute the lockout 
in March 2002, stated that the lockout would occur unless the employ-

ees agreed to ﬁall company proposals dated September 25, 2001.ﬂ (Jt. 
Exh. 3(aaa).) 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  516 
out supplying the Union with info
rmation regarding details of 
the employer™s incentive pay pr
oposal.) The Respondent™s pro-
posals also included one to ﬁprovide each employee with a 
$30,000.00 group term life insurance planﬂ ﬁin lieu of the cur-
rent death benefit.ﬂ As found 
above, the Respondent had unilat-
erally and unlawfully terminated the whole life policies that 
provided unit members with a portable death benefit of at least 
$70,000 and in some cases more than $80,000. The Respondent 
has not remedied that unfair labor practice.
28 In other words, 
the Respondent™s insistence that
 the employees accept its pro-
posal for a replacement death benefit amounted to a demand 
that the employees acquiesce in the unlawful termination of 
their whole life policies as a condition for ending the lockout. 
Such a demand renders a lockout unlawful. See 
Royal Motor Sales, 329 NLRB 760, 777 (1999) (lockout unlawful when it 
had the purpose of pressuring empl
oyees to accept unfair labor 
practice), and 
Liquor Wholesalers
, 292 NLRB 1234 fn. 3 
(1989) (lockout is not in support of a ﬁlegitimate bargaining 
position,ﬂ when it is being used to pressure employees to accept 
unlawfully implemented last 
offer), enfd. 924 F.2d 1078 (D.C. 
Cir. 1991). These conclusions are equally applicable to both the 
initial lockout period, and the period since that lockout resumed 
on March 28, 2002, after a brief period of work for a number of 
the locked out employees.
29                                                            
 28 The Respondent argues that it quickly remedied any unfair labor 
practice stemming from its terminati
on of the whole life policies, and 
that the Union did not cooperate in its efforts to determine what more 

the employees required. These contentions are not persuasive. As dis-
cussed above, it was in March 2002 (a
 full year after the whole life 
policies were unlawfully terminated
) that the Respondent obtained new 
policies for the employees. The cash value of these policies was less 
than a quarter that of
 the policies the Respondent had unlawfully can-
celed. Furthermore, the new policie
s would not only provide a substan-
tially lower death benefit in some cases, but also require higher pre-
mium payments from employees who availed themselves of the port-
ability feature. Union officials told
 the Respondent™s bargaining team 
that the Union believed the cancella
tion of the whole life policies was 
an unfair labor practice and that th
e employees wanted to be ﬁmade 
whole.ﬂ The Respondent™s officials at first stated that the company 

might simply reinstate the canceled 
policies, but then told union offi-
cials that it was impossible to rein
state policies once they had been 
canceled. Expert testimony adduced 
at trial indicated that canceled 
whole life insurance policies can generally be reinstated. 
29 The Respondent argues that it d
ecided to reinstate the lockout 
when it did because the Union di
d not cooperate about scheduling 
immediate negotiating sessions after the company announced the recall 
on March 15. The record shows that on March 18 the Respondent pro-
posed bargaining sessions on March 
26, 27, and/or 28. The Union 
responded that its attorney, who had participated in the last four ses-

sions, was unavailable on those days 
and would not be available until 
April 8 and 9. The Respondent presse
d the Union to bargain without its 
attorney present, and when the Union refused, the Respondent, on 

March 25, notified the Union that it would reinstate the lockout unless 
the Union agreed to all of the co
mpany™s existing proposals. The Re-
spondent introduced no evidence that the Union™s attorney was actually 

available prior to April 8 and 9. To the extent that the second period of 
the lockout could be seen as having the additional purpose of pressur-
ing the Union to agree to bargain without its legal representative, I 

conclude that such a purpose is also
 not ﬁlegitimateﬂ within the mean-
ing of American Ship Building. I find that the Respondent discriminated in violation of Sec-
tion 8(a)(1) and (3) of the Act when it locked out unit employ-
ees starting on September 21, 2
001, and reinstated the lockout 
on March 28, 2001, because the employees had engaged in 
protected activity and in order 
to discourage such activities.
30  Recall Notification 
The General Counsel alleges that the Respondent interfered 
with, restrained, and coerced employees in the exercise of their 
Section 7 rights and therefore vi
olated Section 8(a)(1) when, in 
the March 15 notice of terminati
on of the lockout, the Respon-
dent directed employees to attend
 a work orientation at noon on 
March 22, and stated that failure
 to appear would result in the 
Respondent ﬁconsidering your employment as having been 
voluntarily and irrevocably termin
ated.ﬂ The record shows that 
a small number of employees fail
ed to attend the scheduled 
orientation, but that the Responde
nt did not terminate or disci-
pline any of those employees. 
In Toledo (5) Auto-Truck Plaza
, 300 NLRB 676 (1990), enfd. mem. 986 F.2d 1422 (6th Cir. 1993), the Board found that 
an employer violated Section 
8(a)(1) and (3) by unlawfully 
terminating the recall rights of two former strikers who failed to 
appear in response to a recall notice stating that they had to 
report by a specific date or their recall rights would be termi-
                                                          
 30 In its brief the General Counsel requests a finding that the March 
2002 recall was a sham, but does not appear to claim that this was an 
independent violation of the Act. 
I find that there was no meaningful 
recall. The record provides ample basis for inferring that the ﬁrecallﬂ 

was a tactic designed to ratchet up 
the pressure from its unlawful lock-
out by lifting the hopes of unit employees, and causing them to sacri-
fice whatever interim employment they
 had found. This is suggested by 
a variety of factors, including that 
on the very first day when employees 
returned to their duties the Responden
t informed them that the lockout 
would resume unless the Union accepte
d all of the company™s existing 
proposals. The lack of substance to 
the recall is also indicated by the 
fact that at the orientation the Respon
dent told employees to turn in the 
credit cards that they used to purchase fuel on long-distance jobs. The 

Respondent argues that the employees
 did not need those cards during 
the week of the recall because all thei
r jobs were local. However, if the 
recall were legitimate the Respond
ent would not have known that the 
employment of the returning empl
oyees would only last 1 week or 
would end before those employees ag
ain began to receive long-distance 
assignments for which they required the fuel cards. Likewise, the Re-

spondent™s demand at the orientation that the returning employees 
surrender their company pagers and security/access cards were not 
adequately explained by the Responde
nt and also suggest that the Re-
spondent did not really intend to resume operations with the unit em-
ployees at that time. Tuscher™s explanation for terminating the recall so 
soon after it began lacks credibility. He
 essentially testified that the 
lockout was reinstated because in the first few days following the no-

tice of recall, the Union did not coop
erate in the scheduling of bargain-
ing sessions. However, the evidence i
ndicates that the relatively brief 
delays in setting up new sessions was 
the Respondent™s fault as well as 
the Union™s. Moreover, if concern over the delay in the scheduling of 
new bargaining sessions was the reas
on that the Respondent reinstituted 
the lockout, one would expect the notice to employees to state that the 

lockout would resume unless bargaini
ng resumed within a certain time-
frame. However, that was not the 
ultimatum that the Respondent gave. 
Instead, the Respondent stated that the lockout would resume unless the 

unit employees accepted all of the company™s existing proposals. For 
these reasons I believe that there was not a meaningful recall. 
  ALLEN STORAGE 
& MOVING CO
.  517
nated. The Board stated that an offer of reinstatement is invalid 
if the time period in which to re
port is ﬁunreasonably shortﬂ and 
the offer ﬁ[m]akes it clear that reinstatement is conditioned on 
the employee™s returning to work by the specified date.ﬂ 300 
NLRB at 676 fn. 2. One of the employees in 
Toledo (5),
 re-
ceived notification 3 days before
 the reporting deadline, and in 
the other instance the employee actually received the letter after 
the reporting deadline. The Board stated that such an offer is 
invalid ﬁon its face,ﬂ and that th
e employee is not even required 
to respond. Id. Similarly, in 
Esterline Electronics Corp.
, 290 
NLRB 834 (1988), the Board stated that an offer of reinstate-
ment is invalid if it imposes
 an unreasonably short reporting 
deadline and indicates that the company will terminate the re-
call rights of employees who fail to return by the deadline. 
Pursuant to 
Toledo (5)
 and 
Esterline
, I conclude that the 
March 15 notice of recall was invalid on its face because it 
imposed an unreasonably shor
t deadline for reporting and 
stated that employees who faile
d to comply would be termi-
nated. At the time the Union was notified of the recall, the for-
mer strikers had not performed work for the company in over 7 
months and many of those employees would be expected to 
have found interim employment, to
 be difficult for the Union to 
contact, or to be otherwise unav
ailable on what was, at most, 7 
days notice. Although none of the Respondent™s employees 
who failed to comply with the invalid recall notice actually 
were terminated, I conclude th
at the Respondent interfered 
with, restrained, and coerced employees in the exercise of Sec-
tion 7 rights by threatening to unlawfully deprive the employ-
ees of their rights to recall 
from the strike and lockout. 
Therefore, I conclude that the Respondent™s March 15, 2002, 
recall notice violated Section 8(a)(1) of the Act. 
Union™s Information Request Dated September 25, 2001 
It is well-settled that an em
ployer™s duty to bargain in good 
faith with the bargaining representative of its employees en-
compasses the duty to provide information needed by the bar-
gaining representative to perform its functions, including ac-
cessing claims made by the employ
er relevant to contract nego-
tiations, administering and polic
ing a collective-bargaining 
agreement, and deciding whether to proceed with grievances. 
NLRB v. Acme Industrial Co.
, 385 U.S. 432, 435Œ436 (1967); 
NLRB v. Truitt Mfg. Co.
, 351 U.S. 149, 153 (1956); 
Public Service Electric & Gas Co.
, 323 NLRB 1182, 1186 (1997), 
enfd. 157 F.3d 222 (3d Cir. 1998); 
Saginaw General Hospital
, 320 NLRB 748, 750 (1996); 
National Broadcasting Co.
, 318 NLRB 1166, 1168Œ1169 (1995). ﬁThe Board uses a broad, 
discovery-type of standard in de
termining relevance in informa-
tion requests, including those for 
which a special demonstration 
of relevance is needed, and poten
tial or probable relevance is 
sufficient to give rise to an 
employer™s obligation to provide 
information.ﬂ Shoppers Food Warehouse
, 315 NLRB 258, 259 
(1994); see also NLRB v. Acme Industrial
, 385 U.S. at 437 fn. 
6. The question is whether there is a ﬁprobability that the de-
sired information [is] relevant, a
nd that it would be of use to the 
union in carrying out its statut
ory duties and responsibilities.ﬂ 
NLRB v. Acme Industrial
, 385 U.S. at 437 (emphasis added). 
The burden to show relevance 
is ﬁnot exceptionally heavy.ﬂ 
Leland Standford Junior University
, 262 NLRB 136, 139 
(1982), enfd. 715 F.2d 473 (9th Cir. 1983). An employer vio-
lates the Act not only when it re
fuses to supply information in 
response to a valid request, but also which it unnecessarily 
delays providing the information. 
Britt Metal Processing
, 322 
NLRB 421, 425 (1996), enfd. mem. 134 F.3d 385 (11th Cir. 
1997); Tennessee Steel Processor, 287 NLRB 1132 (1988). 
When the Union made its unconditional offer to return to 
work in September 2001, the Respondent stated that there was 
not enough work for all the unit members to return, but that 
they would be ﬁphased-inﬂ st
arting on September 24. Then, 
before any of the former strikers
 actually returned to work, the 
Respondent informed the Union that the company was locking 
out the unit employees effective immediately. A few days later, 
on September 25, the Union made its request for informationŠ
including, estimate sheets and bills of ladingŠregarding work 
that the Respondent either had 
secured, was attempting to se-
cure, or had referred to other movers.
31 The Union stated that it 
needed this information in order to assess the Respondent™s 
claim that there was not enough work for all the unit members. 
The Respondent™s counsel said that the company would not 
provide the information. On April 15, 2002, the Respondent 
provided some of the types of information sought, but only for 
the period from September 17 to 25Ši.e., for approximately 1 
week out of the period of about 
7 months that had elapsed since 
the month when the request was made.
32 The bulk of the infor-
mation sought had still not been pr
ovided at the time of trial. 
I conclude that the Respondent violated Section 8(a)(1) and 
(5) both by failing to supply in
formation sought in the Septem-
ber 25 request and by its unreasonable delay before supplying 
the limited information it did provide. The Union was entitled 
to information that would allo
w it to assess the Respondent™s 
claim that there was not enough work for all the bargaining unit 
members. There is a probability that the types of information 
sought in the information request 
would be of use to the Union 
in doing this. As Eaton indicated 
during his testimony at trial, 
information regarding the amount 
of available work was rele-
vant to the Union™s decision a
bout whether to make conces-
sions during contract negotiations in order to return from the 
lockout. Obviously, if the Respondent was likely to have little 
or no work for most of the unit employees even if the Union 
met the Respondent™s demands for ending the lockout, there 
would be less incentive for the 
Union to meet those demands. 
This is sufficient to show a pr
obability that the information 
sought was relevant and would be of use to the Union in carry-
ing out its statutory duties.
33 Therefore, the Respondent had a 
duty to supply th
e information.                                                           
 31 The relevant portions of the request are excerpted above. 
32 The Union™s September 25 request, sought the information for the 
period from ﬁSeptember 17, 2001, forward.ﬂ (Jt. Exh. 3(v)) (emphasis 
supplied). Tuscher explained his decision to confine the company™s 

response to the 1-week period by claiming that he assumed the request 
only sought information for the peri
od up until the date of the informa-
tion request. However, the request 
language asking for the information 
from September 17 ﬁforward,ﬂ clearly seeks information for a period 
continuing at least up until the info
rmation is provided. Indeed, I con-
sider it implausible that Tuscher r
eally believed it meant anything else. 
33 The Respondent contends that th
e ﬁargument that the information 
requested is ‚relevant™ because it wa
s needed to determine the amount 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  518 
Eaton also testified that ev
aluating the Respondent™s claim 
about the lack of work was relevant to the Union™s concern that 
the Respondent was really laying off employees for whom it 
did not have sufficient work, not locking out employees. The 
Union had a reasonable basis for 
concern about this given that 
immediately before the Responde
nt locked out the returning 
strikers the Respondent stated 
that the company did not have 
enough work for all of them. If 
the exclusion of the unit em-
ployees was shown to be a layoff, rather than a lockout, that 
would be relevant to contract 
administration inasmuch as the 
contract makes certain 
procedures applicable to layoffs. See (Jt. 
Exh. 1.) Moreover, Eaton testif
ied that he was concerned be-
cause laid-off employees are entitled to unemployment insur-
ance, whereas locked-out empl
oyees are not. If the Respondent 
intentionally misclassified a layoff as a lockout in order to deny 
employees unemployment compensation, and thus, place unfair 
pressure on them to agree to its illegitimate contract proposals, 
that arguably would be a basis for an unfair labor practice alle-
gation. 
The Respondent contends that it
 was concerned that the Un-
ion would use the information to 
picket jobsite locations and to 
urge potential customers to bo
ycott the company. This argu-
ment does not negate the Res
pondent™s duty to supply the in-
formation sought. First, the Re
spondent did not demonstrate 
that it has a legitimate and substantial confidentiality interest 
that outweighs the Union™s need 
for the requested information. 
See 
Geiger Ready-Mix Co. of Kansas City
, 315 NLRB 1021 fn. 
2 (1994). Indeed, the Union pledge
d not to use the information 
for any purpose other than to 
assess the Respondent™s claim 
that there was not enough work for all the unit members.
34 The 
Respondent might have a better ar
gument if it had attempted to 
negotiate with the Union to provide the information in a man-
ner that would meet the Union™s needs without unnecessarily 
compromising any confidentiality concerns that could be dem-
onstrated. However, the Respondent did not do that,
35 but rather 
simply refused to supply the information and invited the Union 

to file an unfair labor practices charge. 
Second, the Board has stated that
 the requirement that an in-
formation request be made in good faith is met if even one 
reason for the demand can be justified. 
Land Rover Redwood 
                                                                                            
 of work available for unit member
s is nonsensicalﬂ because the em-
ployees were locked out when the 
request was made and therefore the 
work was ﬁnot available to unit membersﬂ regardless of how much 
there was. (R Br. 109Œ110, 116.) Ho
wever, the work, according to the 
Respondent™s representations, would have been available to unit mem-
bers if the Union had accepted the 
Respondent™s bargaining proposals. 
Therefore, information about such work would likely bear on the Un-

ion™s decision about whether to accept those proposals. 
34 It was not for almost 2 months 
that the Union began contacting the 
Respondent™s customers, and there was no evidence either that the 
Respondent knew the Union had such plans when it denied the infor-

mation request, or that the Union inte
nded to violate its pledge and use 
the information for such purposes. 
35 Masud did offer to allow the Union to conduct a ﬁreview of com-
pany financials,ﬂ but Masud did not 
suggest that this would substitute 
for the information sought by the Union about upcoming work, but 
rather that it would support the Respondent™s position that the com-

pany™s regressive proposals were jus
tified by the deterioration of its 
business. (Jt. Exh. 3(w).) 
City, 330 NLRB 331, 332 fn. 3 (1999); 
Country Ford Trucks
, 330 NLRB 328 fn. 6. (1999); 
Island Creek Coal Co.
, 292 
NLRB 480, 489 (1989), enfd. 899 F.2d 1222 (6th Cir. 1990); 
A-Plus Roofing, Inc.
, 295 NLRB 967, 972 (1989).
36 Therefore, 
even if the Respondent could s
how that it reasonably believed 
that the Union harbored an ulterior motive, that would not alter 
the Respondent™s duty to supply 
the information. Where an 
employer contends that an inform
ation request is in bad faith, it 
must overcome a presumption th
at the union acted in good faith 
in making the request. 
Hawkins Construction Co
., 285 NLRB 1313, 1314 (1987), enf. denied on other grounds 857 F.2d 1224 
(8th Cir. 1988). In this case, the Respondent has not introduced 
evidence that rebuts the presum
ption of the Union™s good faith. 
Most of the information sought by the Union in its Septem-
ber 25, 2001, request had still 
not been supplied by the em-
ployer at the time of trial. The limited information presented on 
April 15, 2002, was supplied only after a delay of about 7 
months. The Respondent admits 
this lengthy delay was not 
caused by difficulties in collecting the information, but rather 
by a desire to wait until the information supplied would be out-
of-date and useless to the Uni
on. Such a purposeful delay is 
obviously unreasonable. 
For the reasons discussed, I conclude that the Respondent 
violated Section 8(a)(1) and (5
) by refusing to supply the in-
formation requested by the Un
ion in its September 25, 2001, 
written request, and by delaying unreasonably before supplying 
the limited information it provided on April 15, 2002. 
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent violated S
ection 8(a)(1) and (5) of the 
Act by canceling the individual whole life insurance policies it 
maintained for unit employees without giving the Union notice 
or an opportunity to bargain. 
4. The Respondent violated S
ection 8(a)(1) and (3) of the 
Act by locking out unit employees starting on September 21, 
2001, and reinstating the lockout on March 28, 2001, because 
the employees had engaged in protected activity and in order to 
discourage such activities. 
                                                          
 36 The Respondent argues that 
Detroit Edison Co. v. NLRB
, 440 U.S. 
301 (1979), stands for the proposition that a union™s need for proprie-

tary information does not predominat
e over all other interests. In that 
case, the Supreme Court held that an employer was not required to 
supply a union with the actual questions it used for statistically vali-

dated psychological aptitude testing 
of its employees, or the answer 
sheets of employees, where it had offered to supply the test scores of 
employees who were willing to waiv
e confidentiality. The Court noted 
that the employer™s interest in test
 secrecy had been abundantly demon-
strated, and that it was not ﬁautomati
cally oblige [d] . . . to supply all of 
the information in the manner requested.ﬂ 440 U.S. at 314 (emphasis 
added). However, Detroit Edison does 
not permit an employer to refuse 
to comply with a valid information 
request in any manner, especially 
not when, as here, the Respondent failed to demonstrate a substantial 
interest in secrecy, see 
Geiger Ready Mix Co.
, 315 NLRB at 1021 fn. 2 
(burden is on the employer to show 
a substantial confidentiality interest 
that outweighs the need
 for the information). 
  ALLEN STORAGE 
& MOVING CO
.  519
5. The Respondent interfered with, restrained, and coerced 
employees in the exercise of their Section 7 rights and therefore 
violated Section 8(a)(1) of the Act when, in the March 15, 
2001, notice of termination of 
the lockout, the Respondent di-
rected employees to attend a wo
rk orientation at noon on March 
22, 2001, and stated that an employee™s failure to appear as 
directed would result in 
his or her termination. 
6. The Respondent violated S
ection 8(a)(1) and (5) of the 
Act by refusing to supply the information requested by the 
Union in its September 25, 2001, written request, and by delay-
ing unreasonably before supplyi
ng the limited information it 
provided in response to that
 request on April 15, 2002. 
7. Except as found herein, the 
Respondent has otherwise not 
been shown to have engaged in 
conduct violative of the Act as 
alleged in the complaint. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent unlawfully lock
ed out unit employees, and 
therefore must offer them recall and make them whole for any 
loss of earnings and other benefits, computed on a quarterly 
basis for the entire lockout period continuing until the date of a 
proper offer of recall, less any net interim earnings, as pre-
scribed in F. W. Woolworth Co
., 90 NLRB 289 (1950), plus 
interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
The Respondent has unlawfully fa
iled to supply information 
sought by the Union™s written request of September 25, 2001. 
That request sought information 
for the period from September 
17 forward, and therefore the Respondent must provide all the 
requested information not already provided for the entire period 
from September 17, 2001, until 
the date the Respondent sup-
plies the information. 
[Recommended Order omitted from publication.]  
 